Exhibit 10.1

EXECUTION COPY

9/28/2017

HONEYWELL CONFIDENTIAL

ASSET PURCHASE AND LICENSE AGREEMENT

BY AND BETWEEN

ASTRONOVA, INC.

AND

HONEYWELL INTERNATIONAL INC.

SEPTEMBER 28, 2017

License Agreement No. 2017-8072

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1   

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

     1  

1.1.

  

Purchase and Sale of Assets

     1  

1.2.

  

Retained Assets

     3  

1.3.

  

Assumed Liabilities

     4  

1.4.

  

Purchase Price

     5  

1.5.

  

Inventory Adjustment

     9   ARTICLE 2   

LICENSE

     10  

2.1.

  

Grant of License

     10  

2.2.

  

Confidentiality

     13  

2.3.

  

Records, Reports, and Right to Audit Purchaser’s Facilities

     15  

2.4.

  

Litigation

     17  

2.5.

  

License Term

     18   ARTICLE 3   

EFFECTIVE DATE; DELIVERIES

     19  

3.1.

  

Effective Date

     19  

3.2.

  

Deliveries

     19  

3.3.

  

Allocation of Purchase Price

     20   ARTICLE 4   

REPRESENTATIONS AND WARRANTIES OF SELLER

     20  

4.1.

  

Corporate Status

     20  

4.2.

  

Authority

     20  

4.3.

  

No Conflict; Government Authorizations

     21  

4.4.

  

Legal Proceedings

     21  

4.5.

  

Assumed Contracts

     22  

4.6.

  

Taxes

     22  

4.7.

  

Personal Properties

     22  

4.8.

  

No Brokers

     22  

4.9.

  

Rights to Licensed Intellectual Property

     22  

4.10.

  

Disclaimer of Other Representations and Warranties

     22   ARTICLE 5   

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     23  

5.1.

  

Corporate Status

     23  

5.2.

  

Authority

     23  

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES

AND EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

5.3.

  

No Conflict; Required Filings

     23  

5.4.

  

Legal Proceedings

     24  

5.5.

  

Sufficient Funds

     24  

5.6.

  

No Reliance

     24  

5.7.

  

No Brokers

     25  

5.8.

  

Compliance with Laws

     25  

5.9.

  

Disclaimer of Other Representations and Warranties

     25   ARTICLE 6   

COVENANTS

     25  

6.1.

  

Confidentiality; Access to Information

     25  

6.2.

  

Publicity

     26  

6.3.

  

Further Action

     26  

6.4.

  

Expenses

     27  

6.5.

  

Payments Received

     27  

6.6.

  

Seller’s Marks

     27  

6.7.

  

Bulk Sales Laws

     28  

6.8.

  

Retention and Access to Records

     28  

6.9.

  

Insurance

     28  

6.10.

  

Noncompetition

     28   ARTICLE 7   

SURVIVAL; INDEMNIFICATION

     30  

7.1.

  

Survival of Representations, Warranties and Agreements

     30  

7.2.

  

Indemnification

     30  

7.3.

  

Indemnification Procedures

     31  

7.4.

  

Indemnification Limitations

     33  

7.5.

  

Effect of Knowledge on Indemnification

     29   ARTICLE 8   

MISCELLANEOUS

     36  

8.1.

  

Notices

     36  

8.2.

  

Certain Definitions; Interpretation

     37  

8.3.

  

Severability

     40  

8.4.

  

Entire Agreement; No Third-Party Beneficiaries

     41  

8.5.

  

Amendment; Waiver

     41  

8.6.

  

Binding Effect; Assignment

     41  

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

8.7.

  

Governing Law

     41  

8.8.

  

Dispute Resolution; Mediation; Jurisdiction

     41  

8.9.

  

Construction

     43  

8.10.

  

Relationship of the Parties

     43  

8.11.

  

Counterparts

     43  

Index of Schedules, Exhibits and Disclosure Schedules

Schedules (attached to Asset Purchase and License Agreement)

 

Schedule 1.1(a)(i)    Assumed Contracts Schedule 1.1(a)(ii)    Inventory
Schedule 1.1(a)(iii)    Equipment Schedule 1.2(i)    Retained Contracts Schedule
1.2(l)    Certain Retained Assets Schedule 1.3(f)    Certain Assumed Liabilities
Schedule 1.4(c)(iii)    Royalty Report Format Schedule 2.1(a)(i)    Licensed
Products Schedule 7.2(a)    Warranty Repair Terms Schedule 8.2(a)(i)    Licensed
Patents Schedule 8.2(a)(ii)    Licensed Technology Schedule 8.2(a)(iii)   
Pre-Existing Agreements

Exhibits

 

Exhibit A      Bill of Sale, Assignment and Assumption Agreement Exhibit B     
Transition Services Agreement

 

Disclosure Schedules   

(As provided on that certain Disclosure Schedules dated as of September 28,
2017; Attached to Asset Purchase and License Agreement)

 

Section 4.3(a)    No Conflict Section 4.3(b)    Government Authorizations
Section 4.3(c)    Assumed Contracts with Anti-Assignment Provisions Section 4.4
   Legal Proceedings Section 4.5    Surety Bond or Letter of Credit

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AND LICENSE AGREEMENT

THIS ASSET PURCHASE AND LICENSE AGREEMENT (this “Agreement”) is made this 28th
day of September 2017, by and between AstroNova, Inc., a Rhode Island
corporation, (“Purchaser”), and Honeywell International Inc., a Delaware
corporation (“Seller” and together with the Purchaser, the “Parties” and each a
“Party”).

WHEREAS, Seller is engaged in the worldwide manufacture, distribution and sale
of Honeywell’s PTA-45B flight deck printers (including OEM printers, spare
printers, parts, paper and repairs) (the “Licensed Product Line”), and the
parties hereto wish to provide for the terms and conditions upon which Purchaser
shall acquire the Purchased Assets and license the Licensed Products (as such
terms are defined below) from Seller.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

ARTICLE 1

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1.1. Purchase and Sale of Assets.

(a) Subject to the terms and conditions of this Agreement, in exchange for
payment by Purchaser to Seller of an aggregate cash amount equal to the amounts
set forth in Section 1.4 below and Purchaser’s assumption of the Assumed
Liabilities on the terms set forth in this Agreement, Seller shall sell, assign,
transfer, convey and deliver, or cause to be sold, assigned, transferred,
conveyed and delivered, to Purchaser all of Seller’s and its Affiliates’ right,
title and interest in and to only the following assets, but excluding the
Retained Assets (collectively, the “Purchased Assets”), as the same shall exist
immediately prior to the Effective Date:

(i) all Contracts set forth on Schedule 1.1(a)(i) hereto, excluding any
Contracts which have expired prior to the Effective Date notwithstanding that
such Contracts may be listed in Schedule 1.1(a)(i) (collectively, the “Assumed
Contracts”);

(ii) all inventory set forth on Schedule 1.1(a)(ii) hereto (collectively, the
“Inventory”) exclusively used in the Licensed Product Line;

(iii) all tooling, fixtures and test equipment set forth on Schedule 1.1(a)(iii)
hereto (collectively, the “Equipment”);

(iv) all customer, supplier and distributor related documents (including price
listing, historical transaction reports, warranty reports, and customer contact
lists), marketing materials and other documents in each case exclusively
relating to the Licensed Product Line and to the extent in the actual or
constructive possession of Seller on the Effective Date.

 

1



--------------------------------------------------------------------------------

(b) The consummation of the transactions shall take place under this Agreement
as more fully set forth in Article 3. Any documents included in the Purchased
Assets will be delivered either in paper form or in the electronic format
currently utilized by Seller with respect to such documents.

(c) Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall not constitute an agreement to assign any Assumed Contract or
any portion of an Assumed Contract, to which Seller is a party (collectively,
the “Interests”), if such Interest is not capable of being sold, conveyed,
transferred or assigned without any third-party consent which has not been
obtained by (or does not remain in full force and effect at) the Effective Date
(a “Retained Interest”), unless and until such third-party consent with respect
to such Interest is obtained, at which time such Retained Interest shall be
deemed to be sold, conveyed, transferred and assigned to Purchaser in accordance
with Section 1.1(a) and shall cease to be a Retained Interest. Seller and
Purchaser hereby agree to use their commercially reasonable efforts to obtain
any such third-party consent, provided that any amounts required to be paid to
any such third-party in connection with obtaining any such consent shall be at
Purchaser’s sole cost and expense, subject to 7.2(a). To the extent the
third-party consents necessary to sell, convey, transfer or assign any Interest
have not been obtained (or do not remain in full force and effect) as of the
Effective Date, each of Seller and Purchaser shall, while such Interest remains
a Retained Interest, use their commercially reasonable efforts to (i) cooperate
in any reasonable and lawful arrangements designed to provide the benefits
(including the revenues, subject to Royalty Payments, from Licensed Products
received by Seller and subject to the Transition Services Agreement) of such
Retained Interest to Purchaser, subject to the terms of and to the extent
permitted by such Retained Interest and Purchaser shall promptly pay or satisfy
the corresponding Liabilities and obligations to the extent Purchaser would have
been responsible therefor if such third-party consent had been obtained, and
such Retained Interest had been transferred to Purchaser as of the Effective
Date, and (ii) enforce, at the written request of Purchaser, and at Purchaser’s
expense, including payment in advance of Seller’s out of pocket costs, any
rights of Seller arising from such Retained Interest against the issuer thereof
or the other party or parties thereto (including the right to elect to terminate
any such Retained Interest in accordance with the terms thereof upon the advice
of Purchaser). The failure of Seller to obtain, or any circumstances resulting
therefrom, any third-party consent under any Retained Interest shall not,
individually or in the aggregate, constitute a breach by Seller of any
representation, warranty, condition, covenant or agreement contained in this
Agreement.

(d) Seller hereby agrees that while any Assumed Contract remains a Retained
Interest, Seller shall not terminate (other than the automatic termination of
such Assumed Contract upon the expiration of its stated term) or breach such nor
amend or assign to another such Retained Interest in a manner that would
adversely affect the Purchaser without the prior written consent of the
Purchaser.

(e) For the avoidance of doubt, with respect to each Assumed Contract that
relates both to Licensed Products and additional Seller products, such Assumed
Contract will be assigned to Purchaser only with respect to the Licensed
Products, whereby (i) Purchaser and counterparty will be parties to a Contract
on the same terms as such Assumed Contract only as it

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

2



--------------------------------------------------------------------------------

pertains to the Licensed Products (which will then be an Assumed Contract) and
(ii) Seller and counterparty will be parties to a Contract on the same terms as
such Assumed Contract only as it pertains to products other than the Licensed
Products (which remains a retained contract of Seller). With respect to any such
Contract of Purchaser which will then be an Assumed Contract as referenced in
(e)(i) above that have flight hour rate pricing, Seller and Purchaser agree that
Purchaser will charge customers a flight hour rate pricing of a certain amount
to be mutually agreed by the Parties within 10 business days after the Effective
Date (subject to the pricing obligations in the Assumed Contract) for Licensed
Products and with respect to such respective Contracts of Seller which will
remain a Retained Interest of Seller as referenced in (e)(ii) above that have
flight hour rate pricing, Seller and Purchaser agree that Seller will reduce its
flight hour rate pricing by the certain amount referenced in 1.1(e) above
(subject to the pricing obligations in the Retained Interest).

(f) If a new Contract cannot be entered into with respect to Purchaser and a
counterparty, such Assumed Contract will remain a Retained Interest and Seller
shall either (i) assign the portion of the Assumed Contract to Purchaser that
pertains to Licensed Products in a legally-enforceable manner or
(ii) subcontract with Purchaser in accordance with 1.1(c) above. In the event
that Seller and Purchaser enter into a subcontract per (f)(ii) above, then
Seller and Purchaser agree that for work performed by Purchaser in connection
with, (x) fixed price or flat rate obligations under a Retained Interest,
Purchaser pricing to Seller will be the same as the invoice price from customer
to Seller less Seller’s then current standard material handling fees, or
(y) flight hour rate (MSA) obligations under a Retained Interest, Purchaser
pricing to Seller will be a flight hour rate pricing of the certain amount
referenced in 1.1(e) (subject to the pricing obligations in the Retained
Interest) less Seller’s then current standard material handling fees. Seller and
Purchaser agree that the terms of such subcontract will be the same terms as the
LTC #10389 between Seller in Purchaser.

1.2. Retained Assets. The “Retained Assets” shall consist of all of Seller’s and
its Affiliates’ rights, title and interest in and to all assets of every kind
and description other than the Purchased Assets, including but not limited to
the following:

(a) all cash on hand in Seller’s bank and lock box accounts, plus all marketable
securities owned by Seller, and all of Seller’s accounts receivable and accounts
payable;

(b) all checkbooks, canceled checks and bank accounts;

(c) all Permits;

(d) all rights in and benefits arising from claims and litigation that relate to
Retained Assets;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

3



--------------------------------------------------------------------------------

(e) all rights of Seller and its Affiliates under this Agreement and Seller’s
corporate charter or formation documents, minute and stock record books, and
corporate seal and tax returns;

(f) all insurance policies of Seller and rights thereunder;

(g) any rights of Seller or its Affiliates to reimbursements, indemnification,
hold-harmless or similar rights relating to the acquisition or use by Seller of
the Purchased Assets and Licensed Products;

(h) all Intellectual Property;

(i) all Contracts other than the Assumed Contracts, including, subject to
Section 1.1(d) hereto, the Contracts listed on Schedule 1.2(i) hereto (the
“Retained Contracts”);

(j) all refunds or credits for Taxes imposed on Seller for any Tax period,
including refunds or credits for Taxes relating to the various portions of the
Purchased Assets and Licensed Products for all Tax periods or portions thereof
ending on or before the Effective Date;

(k) all assets of Seller that are not exclusively related to the Licensed
Product Line; and

(l) the assets set forth in Schedule 1.2(l) hereto.

1.3. Assumed Liabilities. On the Effective Date, Purchaser shall assume and
discharge and perform when due the following Liabilities, excluding the Excluded
Liabilities, of Seller (the “Assumed Liabilities”):

(a) All Liabilities, excluding the Excluded Liabilities, arising out of or
relating to the ownership, use, possession, manufacturing, or repair, sale or
distribution (except for any sales or distribution activities of Seller in
violation of the United States Foreign Corrupt Practices Act, any other
anticorruption laws or regulations, or export control laws or regulations) of
the Purchased Assets or Licensed Products whether arising before (only for
Purchased Assets or Licensed Products within the Exclusive Licensed Field) or
after the Effective Date, including without limitation:

(i) Subject to Section 7.2(a) (iii), all Liabilities with respect to warranty
claims with respect to the Licensed Products; or

(ii) subject to Section 7.2(a)(iv), all Liabilities arising out of or relating
to third party tort claims of product liability that are brought in respect of
any Purchased Asset, Licensed Product or build ahead inventory (as defined in
the Transition Services Agreement);

(b) (i) All Liabilities, excluding Excluded Liabilities, arising under or
related to the Assumed Contracts or the Retained Interests, after the Effective
Date and (ii) all Liabilities, excluding Excluded Liabilities, arising under or
related to the Assumed Contracts or the Retained Interests before the Effective
Date up to a total aggregate amount of $600,000;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

4



--------------------------------------------------------------------------------

(c) (i) All Liabilities, excluding Excluded Liabilities, for allowances, credits
or adjustments to which customers purchasing Licensed Products after the
Effective Date may be entitled and (ii) all Liabilities, excluding Excluded
Liabilities, for allowances, credits or adjustments to which customers who
purchased Licensed Products within the Exclusive Licensed Field before the
Effective Date may be entitled, up to a total aggregate amount of $300,000;

(d) All Liabilities for open purchase orders as set forth in Schedule 1.3(f);

(e) Beginning on the date that is twelve (12) months after the Effective Date,
Purchaser will assume all Liabilities, excluding Excluded Liabilities, arising
out of or relating to the design of the Purchased Assets or Licensed Products,
whether arising before or after the Effective Date; and

(f) All Liabilities, excluding Excluded Liabilities, arising out of or relating
to the design of the Purchased Assets or Licensed Products that does not
directly result in the Licensed Products being out of specification or requiring
recertification, whether arising before (only for Purchased Assets or Licensed
Products within the Exclusive Licensed Field) or after the Effective Date.

For the avoidance of doubt, for the purposes of this Agreement a Liability is
deemed to have arisen at the time of the occurrence of the fact, circumstance,
act or omission leading to such Liability.

1.4. Purchase Price.

(a) The aggregate price to be paid for the Purchased Assets acquired by
Purchaser pursuant to this Agreement and the licenses granted to Purchaser
pursuant to Article 2 shall be Fifteen million United States Dollars
($15,000,000) (the “Initial Purchase Price”) plus the Royalty Payment (defined
below) (the Royalty Payment, together with the Initial Purchase Price, the
“Purchase Price”). The Purchase Price will be subject to the Inventory
Adjustment, as set forth in Section 1.5 below. Purchaser shall pay the Purchase
Price in accordance with the provisions of Section 1.4(b), 1.4(c) and 1.5 below.

(b) The Initial Purchase Price shall be paid by Purchaser to Seller as follows:

(i) At the Effective Date, Purchaser shall deliver to Seller Fourteen million,
six hundred thousand US dollars ($14,600,000); and

(ii) Subject to the Transition Services Agreement, at the completion of Phase 2
of the Transition Services Agreement (as defined in the Transition Services
Agreement), Purchaser shall deliver to Seller Four hundred thousand US dollars
($400,000).

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

5



--------------------------------------------------------------------------------

(c) The Royalty Payment shall be paid by Purchaser to Seller, as described in
this Section 1.4(c):

(i) In addition to the Initial Purchase Price, commencing with the Royalty
Period ending December 31, 2017 through the Royalty Period ending September 30,
2026, the Purchaser shall pay to Seller a royalty (the “Royalty Payment”) based
on the Gross Revenue of all Licensed Products at the rates set forth in Table 2
below.

(ii) Royalty Payments shall be calculated at the end of each calendar quarter
(the “Royalty Period”) and paid in accordance with Section 1.4(c)(ii); provided,
however that with respect to calendar year 2017, there shall be one (1) Royalty
Period beginning on the Effective Date and ending on December 31, 2017.

(iii) Commencing with the Royalty Period ending March 31, 2018 through the
Royalty Period ending September 30, 2026, if the total aggregate royalties paid
by Purchaser under Section 1.4(c)(i) as of the end of such Royalty Period during
a calendar year equal an amount less than (A) twenty-five percent (25%) of the
minimum annual royalty as of the first quarter of such calendar year, (B) fifty
percent (50%) of the minimum annual royalty as of the second quarter of such
calendar year, (C) seventy-five percent (75%) of the minimum annual royalty as
of the third quarter of such calendar year or (D) the minimum annual royalty as
of the fourth quarter of such calendar year (in each case, the “Quarterly
Royalty Minimum) set forth in Table 1 below for such calendar year, Purchaser
shall pay to Seller the difference between the applicable Quarterly Royalty
Minimum and the total aggregate royalties paid by Purchaser as of the end of
such Royalty Period under Section 1.4(c)(i), if any. Such amounts shall be paid
by Purchaser in accordance with Section 1.4(c)(ii). For the Royalty Period
ending December 31, 2017, if the total royalties paid by Purchaser under
Section 1.4(c)(i) amount to less than the amount set forth in Table 1 below for
the calendar year 2017, Purchaser shall pay to Seller the difference between the
amount set forth in Table 1 below for calendar year 2017 and the total royalties
paid by Purchaser for the Royalty Period ending December 31, 2017.

(iv) The term “Gross Revenue” as used herein means all invoice prices billed by
Purchaser or its Affiliates or permitted sublicensees on all sales and leases of
Licensed Products, Improvements and parts therefore, provided, however, that
with respect to Licensed Products, Improvements and parts therefore which are
(a) sold or leased by Purchaser or its Affiliates or permitted sublicensees to
any customer having a special relationship with or enjoying a favored position
for dealing with Purchaser as a result of which invoice prices billed by
Purchaser are less than the invoice prices billed to ordinary customers,
(b) sold or leased by Purchaser or its Affiliates or permitted sublicensees for
other than monetary payments, (c) used rather than sold or leased by Purchaser,
or its Affiliates or permitted sublicensees or (d) shipped or delivered by
Purchaser or its Affiliates or permitted sublicensees to a party and Purchaser
or its Affiliates or permitted sublicensees does not bill such party, the term
“Gross Revenue” means the most recent invoice price billed by Purchaser or its
Affiliates or permitted sublicensees for such Licensed Product and parts
therefore to ordinary customers. Gross Revenue must include all billings for
installation or engineering services incident to the sale or lease and for sales
or lease commissions and normal packaging.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

6



--------------------------------------------------------------------------------

(v) The Royalty Payment with respect to any Royalty Period shall be paid no
later than 60 days following the completion of any Royalty Period. The aggregate
Royalty Payment (less any portion of the aggregate Royalty Payment previously
paid to Seller) shall be paid to Seller, regardless of whether the performance
standards set forth in Section 1.4(c)(i) have been satisfied, immediately
(1) upon any sublicense under Section 2.1(a)(iii) to a competitor or (2) upon
any assignment of this Agreement under Section 8.6, whether or not to a
competitor.

(vi) Each Royalty Payment shall be accompanied by a true and accurate written
report prepared by Purchaser and certified by an officer of Purchaser (a
“Royalty Report”). Each Royalty Report shall use the format set forth in
Schedule 1.4(c)(iii). In addition, unless in a format otherwise requested by
Seller, a Microsoft Excel electronic file of the Royalty Report shall be sent by
electronic mail to hipifinance@honeywell.com each year. Seller shall be entitled
to audit and adjust the amount of any Royalty Payment as provided in
Section 2.3.

(vii) Subject to the Transition Services Agreement, in the event Phase 2 of the
Transition Services Agreement has not been completed 12 months after the
Effective Date, then the amount shown in Table 1 below shall be reduced by [***]
until such time Phase 2 is completed.

(viii) Within ten (10) days after the Effective Date, Seller shall provide full,
complete and un-redacted (except redactions of contract language not applicable
to Licensed Products) copies of the Additional Assumed Contracts set forth on
Schedule 1.1(a)(i) (an “Additional Assumed Contract” is one identified as such
in Schedule 1.1(a)(i)). If within the sixty (60) day period after the Effective
Date, Purchaser gives Seller written notice (a “Pricing Impact Notice”) that any
of the Additional Assumed Contracts have a de-escalation or free of charge
clause or other contract term negatively directly affecting pricing (excluding
contract terms relating to Purchaser performance) applicable after the Effective
Date that negatively affects Purchaser revenue from Licensed Products (a
“Pricing Impact”), and if, during any Royalty Period commencing with the Royalty
Period ending December 31, 2017 through the Royalty Period ending September 30,
2026, such total aggregate Pricing Impact of all impacted Additional Assumed
Contracts during such Royalty Period is greater than the increase in revenue
Purchaser has obtained during such Royalty Period (from all Additional Assumed
Contracts that have flight hour rate pricing (set forth on Schedule 1.1(a)(i))
(a “Flight Hour Rate Pricing Impact”), Seller and Purchaser shall negotiate in
good faith a reduction to the Royalty Payment amount set forth in Table 2 only
as applied to each Additional Assumed Contract having a Pricing Impact and to be
applied in the Royalty Period having a Pricing Impact, provided however that the
Royalty Payment reduction in any Royalty Rate Period will not exceed the
difference between the Pricing Impact and the Flight Hour Rate Pricing Impact
during such Royalty Period. If no such Pricing Impact Notice is provided within
sixty (60) days of the Effective Date, no Royalty Payment rate reductions will
be made.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

7



--------------------------------------------------------------------------------

Table 1

 

     2017    2018    2019    2020    2021    2022    2023    2024    2025   
2026

Minimum Annual Royalty

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

Table 2

 

     2017    2018    2019    2020    2021    2022    2023    2024    2025   
2026

B737 Printers

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

A320 Printers

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

R&O

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

Paper

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

SP Printer Spare Parts

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

Spare Printers

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

(d) The payments set forth in Sections 1.4(b) or (c) shall be made by wire
transfer under the following instructions:

 

 

[***]

 

 

 

 

 

(e) Purchaser and Seller agree and acknowledge that all payments made by
Purchaser pursuant to Section 1.4 are non-refundable and non-creditable. Subject
to the indemnification provisions of this Agreement and Section 1.5, in no event
shall Purchaser be able to recover the Purchase Price or any payments made under
Section 1.4

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

8



--------------------------------------------------------------------------------

1.5. Inventory Adjustment.

(a) Not later than thirty (30) days after the Effective Date, Seller shall
prepare and deliver to Purchaser Seller’s calculation of the value of the
Inventory as of the Effective Date (the “Inventory Value”). Seller shall prepare
the calculation of the Inventory Value in accordance with Seller’s books and
records and past practices. Seller shall also provide to Purchaser reasonable
access to documents used by Seller in preparing the calculation of the Inventory
Value. During the thirty (30) days after the Effective Date, Purchaser and its
duly authorized representatives shall have the right to conduct a physical
inspection and count of the Inventory and shall have the right to visit,
observe, and inspect the Inventory in order for Purchaser to verify the
identity, count, and condition of the items included in the Inventory. If within
fifteen days following delivery of the calculation of the Inventory Value (the
“Adjustment Review Period”), Purchaser has not given Seller written notice (a
“Dispute Notice”) of Purchaser’s objection to Seller’s calculation of the
Inventory Value (any such notice to contain a statement of the basis of
Purchaser’s objection), then Seller’s calculation of the Inventory Value shall
be used in determining the Final Inventory Value. If Purchaser delivers a
Dispute Notice to Seller prior to the end of the Adjustment Review Period, then
Purchaser and Seller shall, during the thirty (30) days following delivery of
the Dispute Notice, work together in good faith to reach agreement on the
disputed items or amounts in order to agree on the calculation of the Inventory
Value. If, during such thirty (30) day period, Purchaser and Seller are unable
to reach agreement on the calculation of the Inventory Value, then the issues in
dispute shall be submitted for resolution in accordance with the terms of this
Agreement to RSM Global, certified public accountants (or if RSM Global is
unwilling to serve in such capacity, an independent certified public accounting
firm mutually agreeable to Purchaser and Seller) (the “Accountants”). If issues
in dispute are submitted to the Accountants for resolution, (i) each Party shall
furnish to the Accountants such work papers and other documents and information
relating to the disputed issues as the Accountants may request and are available
to that Party, and each Party shall be afforded the opportunity to present to
the Accountants any material relating to the disputed issues and to discuss the
disputed issues with the Accountants; (ii) the determination by the Accountants
of the Final Inventory Value as set forth in a written notice delivered to both
Parties by the Accountants, shall be binding and conclusive on the Parties; and
(iii) Purchaser, on the one hand, and Seller, on the other hand, shall each bear
fifty percent (50%) of the fees and expenses of the Accountants for such
determination. “Final Inventory Value” means the Inventory Value (1) as shown in
Seller’s calculation of the Inventory Value delivered pursuant to this
Section 1.5(a) if no Dispute Notice related to the Inventory Value is duly
delivered pursuant to this Section 1.5(a); or (2) if such a Dispute Notice is
delivered, (A) as agreed to by Purchaser and Seller pursuant to this
Section 1.5(a), or (B) in the absence of such agreement, as shown in the
Accountants’ calculation delivered pursuant to this Section 1.5(a).
Notwithstanding the foregoing, the Accountant shall only consider and shall only
have authority to resolve those matters specifically referred to it for
resolution and cannot make a change to the Inventory Value that is greater than
the amount in dispute.

(b) If the Final Inventory Value is greater than ten percent (10%) of the
Inventory Value (such excess from the Inventory Value, the “Inventory Surplus”),
then no later than three (3) business days following the date of the
determination of the Final Inventory Value, Purchaser shall pay to Seller the
amount of the Inventory Surplus by wire transfer to the bank account specified
in Section 1.4(d) hereof. If not paid when due, interest shall accrue on the
Inventory Surplus at a rate equal to the lesser of (i) twelve percent (12%) per
annum or (ii) the maximum rate permitted by Law.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

9



--------------------------------------------------------------------------------

(c) If the Final Inventory Value is ten percent (10%) less than the Inventory
Value (such shortfall from the Inventory Value, the “Inventory Shortfall”), then
no later than three (3) business days following the date of the determination of
the Final Inventory Value, Seller shall pay to Purchaser the amount of the
Inventory Shortfall by wire transfer to a bank account specified by Purchaser.
If not paid when due, interest shall accrue on the Inventory Shortfall at a rate
equal to the lesser of (a) twelve percent (12%) per annum or (b) the maximum
rate permitted by Law.

ARTICLE 2

LICENSE; CONFIDENTIAL INFORMATION

2.1. Grant of License.

(a) For good and valuable consideration and subject to Purchaser’s compliance
with the terms and conditions of this Agreement, and subject to the Transition
Services Agreement, Seller hereby grants to Purchaser, and Purchaser hereby
accepts, in perpetuity, unless earlier terminated in accordance with
Section 2.5, the following:

(i) On the Effective Date, a non-transferable and non-assignable (except as
provided in Section 8.6), exclusive (subject to the Pre-Existing Agreements)
license, with the right to grant sublicenses (subject to Section 2.1(a)(iv))
during the License Term to use the Licensed Intellectual Property to
(1) manufacture, have manufactured, sell, have sold, import, export and
distribute Licensed Products and Improvements; and (2) repair and overhaul
Licensed Products and Improvements, all of the foregoing only within the
Licensed Territory and only within the Exclusive Licensed Field.

(ii) On the Effective Date, a non-transferable and non-assignable (except as
provided in Section 8.6), non-exclusive (subject to the Pre-Existing Agreements)
license, with the right to grant sublicenses (subject to Section 2.1(a)(iv))
during the License Term to use the Licensed Intellectual Property to
(1) manufacture, have manufactured, sell, have sold, import, export and
distribute Licensed Products and Improvements; and (2) repair and overhaul
Licensed Products and Improvements, all of the foregoing only within the
Licensed Territory and only within the Non-Exclusive Licensed Field.

(iii) On the Effective Date, a non-transferable and non-assignable (except as
provided in Section 8.6), exclusive (subject to the Pre-Existing Agreements)
license, with the right to grant sublicenses (subject to Section 2.1(a)(iv))
during the License Term to (1) reproduce, copy, prepare derivative works of and
otherwise revise and modify Licensed Intellectual Property for the procurement,
manufacture, repair and overhaul, sale and distribution of Licensed Products and
Improvements; and (2) use Licensed Technology to design and/or manufacture
Improvements, all of the foregoing only within the Licensed Territory and only
within the Exclusive Licensed Field.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

10



--------------------------------------------------------------------------------

(iv) On the Effective Date, a non-transferable and non-assignable (except as
provided in Section 8.6), non-exclusive (subject to the Pre-Existing Agreements)
license, with the right to grant sublicenses (subject to Section 2.1(a)(iv))
during the License Term to (1) reproduce, copy, prepare derivative works of and
otherwise revise and modify Licensed Intellectual Property for the procurement,
manufacture, repair and overhaul, sale and distribution of Licensed Products and
Improvements; and (2) use Licensed Technology to design and/or manufacture
Improvements, all of the foregoing only within the Licensed Territory and only
within the Non-Exclusive Licensed Field.

(v) The right of Purchaser to grant sublicenses consistent with the grants of
license to Purchaser by Seller under Sections 2.1(a)(i) and (ii) with respect to
subcontracts other than subcontracts for the purchase of component parts or
services for use by Purchaser, is subject to the prior written consent of
Seller, which consent shall not be unreasonably withheld, unless the Purchaser
satisfies the following conditions, in which case no consent of Seller shall be
required: (1) any such sublicense shall include terms and conditions that are
consistent with and no less restrictive than Purchaser’s obligations under this
Article 2, including without limitation its confidentiality and indemnification
obligations, in a legally-enforceable, written contract (the “Sublicense
Agreement”), and such Sublicense Agreement shall (A) specifically exclude the
right of the sublicensee to grant further sublicenses, (B) specifically exclude
the right of the sublicensee to assign the sublicense or the Sublicense
Agreement (C) specifically provide that Seller and its Affiliates shall have no
Liability to such sublicensee and that such sublicensee shall defend and fully
indemnify Seller and its Affiliates, (D) prohibit any use of the Seller’s Marks
by such sublicensee, (E) include a provision that such Sublicense Agreement is
not transferable or assignable by operation of Law or otherwise, (F) name Seller
and its Affiliates as third party beneficiaries under such Sublicense Agreement
and (G) not grant any sublicense that exceeds the rights granted to Purchaser
hereunder; (2) Purchaser shall provide Seller with a true and complete copy of
any such sublicense agreement, or any amendments, supplements, replacements or
revisions thereto, prior to execution thereof, and (3) any Sublicense Agreement
shall contain the following provisions governing termination of the Purchaser’s
sublicensing rights, by termination of this Agreement or otherwise (A) a
provision for the automatic assignment of the Sublicense Agreement from
Purchaser to Seller immediately upon such termination and (B) any Sublicense
Agreement shall contain a provision requiring any sublicensee to make payments
and otherwise deal directly with Seller and to cease paying or otherwise dealing
with Purchaser immediately upon notice to sublicensee from Seller of termination
of Purchaser’s sublicensing rights and (4) any Sublicense Agreement shall
provide that any breach by a sublicensee of any obligation owed to Seller or
Purchaser under the Sublicense Agreement constitutes a breach of the Sublicense
Agreement permitting either Purchaser or Seller to terminate the Sublicense
Agreement. The right of Purchaser to enter into subcontracts for the purchase of
component parts or services for use by Purchaser in connection with the licenses
granted herein is subject to the Purchaser satisfying the following
requirements: (1) any such subcontract shall include terms and conditions that
are consistent with and no less restrictive than Purchaser’s obligations under
this Article 2, including without limitation its confidentiality and
indemnification obligations, in a legally-enforceable, written contract
(“Subcontract Agreement”) and such Subcontract Agreement shall not permit the
Purchaser’s subcontractor to further assign any part of the Subcontract
Agreement, or any rights or

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

11



--------------------------------------------------------------------------------

obligations under this Agreement, or subcontract all or any material aspect of
the work called for, without the prior written approval of Seller; and (2) no
Subcontract Agreement, even if approved by Seller, will relieve or discharge
Purchaser from any obligation, provision, or liability under this Agreement.
Purchaser will remain fully responsible for the performance of this Agreement
and for any and all losses resulting from or associated with the subcontracting
or occurring as its consequence, including, without limitation, costs and
charges incurred.

(vi) For purposes of this Article 2, the operations of the sublicensee shall be
deemed to be the operations of the Purchaser who shall be solely responsible and
liable therefor. Further the right to grant sublicenses specifically excludes
any right to Seller’s Marks under Section 6.6.

(vii) Except as otherwise explicitly set forth in this Section 2.1(a), Purchaser
shall not have any right to, and shall not, use Licensed Products, Improvements
or Licensed Intellectual Property for applications outside the Exclusive
Licensed Field and the Non-Exclusive Licensed Field or to design or manufacture
products other than Licensed Products or Improvements.

(b) Notwithstanding anything contained in this Article 2 to the contrary, Seller
shall retain all ownership rights in and to Licensed Intellectual Property,
together with all Intellectual Property rights therein or thereto and all rights
not expressly granted to Purchaser hereunder are reserved to Seller, including
the rights to (i) enforce Licensed Intellectual Property against third parties
and collect damages awarded in any such enforcement action or settlement
thereof; (ii) use, or grant licenses to, Licensed Intellectual Property to make,
use, sell, and import products outside of the Exclusive Licensed Field.

(c) Except as expressly granted in this Article 2, no license or right, either
expressly, implicitly, by estoppel, conduct of the Parties, or otherwise, is
granted by Seller to Purchaser. Further, except as expressly granted in this
Agreement, no license or right, either expressly, implicitly, by estoppel,
conduct of the Parties or otherwise is granted by Seller to Purchaser to use as
a trademark or otherwise the mark “HONEYWELL” or any other trademark or trade or
product name of Seller, or any word or mark similar thereto.

(d) Seller shall provide copies of the Licensed Technology to the extent in
existence in Seller’s possession to Purchaser in the data format existing and
used by Seller (or in a format useable by purchaser, if reasonable, otherwise in
hard copy) as of the Effective Date, and provide related technical transfer
assistance as more fully set forth in the Transition Services Agreement.
Purchaser shall thereafter be responsible for maintaining the Licensed Products
and Improvements and all drawings, technical documentation and other materials
related to the Licensed Technology, including current and future designs and
including any maintenance, corrections, revisions, releases, updates, upgrades
and other changes to any drawings and documentation. No technical assistance
will be provided by Seller to Purchaser except as specifically set forth in the
Transition Services Agreement.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

12



--------------------------------------------------------------------------------

(e) If Seller becomes aware of any Pre-Existing Agreement that it inadvertently
failed to schedule on Schedule 8.2(a)(iii), it will promptly notify Purchaser
and amend Schedule 8.2(a)(iii) accordingly, and Purchaser will accept any such
amendment to Schedule 8.2(a)(iii) as if it were part of the original Agreement.
The inadvertent failure of Seller to schedule any such Pre-Existing Agreement
will not be deemed to be a breach of this Agreement, and Seller will have no
liability to Purchaser with respect to any inadvertent failure to schedule any
such Pre-Existing Agreement, provided, however, that Seller and Purchaser shall
agree on an appropriate reduction of the royalty amount to account for such
inadvertent failure if Purchaser is suffering a new, actual and material harm
and the appropriate reduction shall solely be calculated on such actual and
material harm.

(f) Purchaser shall clearly mark Licensed Products and Improvements in order to
indicate that they are manufactured by Purchaser and not Seller, including
marking the Licensed Products or Improvements with the applicable patent numbers
for the Licensed Patents in accordance with the patent laws of the jurisdiction
in which the Licensed Products or Improvements are used or sold. Purchaser may
indicate that Licensed Products and Improvements are made under license from
Seller by the following legend: “Manufactured under license from Honeywell,”
which legend shall be deemed to be approved by Seller. If at any time during the
License Term (as hereinafter defined), Purchaser desires to change the approved
legend or the extent of Purchaser’s use thereof Purchaser shall first obtain the
prior written approval of Seller. All rights to use such legends shall terminate
upon expiration of the License Term. Purchaser shall not, however, without the
express written consent of Seller, make any verbal or written statements or
perform any act indicating that Seller endorses or approves, or has endorsed or
approved, any Licensed Product or Improvement of Purchaser.

(g) Purchaser shall be solely responsible for obtaining any necessary Federal
Aviation Administration or other certifications, permits or approvals in
connection with its use of the Licensed Technology and manufacture or sale of
Licensed Products or Improvements.

2.2. Confidentiality.

(a) As used in this Article 2, “Confidential Information” means (i) the terms
and conditions of this Agreement, and (ii) all information, data and materials
The Receiving Party obtains from The Disclosing Party under this Article 2,
including Licensed Intellectual Property, (1) that is marked as confidential, or
(2) that The Receiving Party should reasonably know, by its nature or the manner
of its disclosure, to be confidential and that The Receiving Party may receive,
observe, or have access to in connection with this Agreement. The Receiving
Party acknowledges and agrees that (A) Confidential Information constitutes
valuable trade secrets of The Disclosing Party, (B) The Disclosing Party has and
shall retain exclusive (except as expressly provided herein) valuable property
rights in and to Confidential Information, (C) Confidential Information shall
remain valuable trade secrets proprietary to The Disclosing Party until and
unless The Disclosing Party places Confidential Information in the public domain
or authorizes placement of the Confidential Information in the public domain,
and (D) but for this Agreement, The Receiving Party would have no rights in or
access to the Confidential Information.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding Section 2.2(a), Confidential Information does not include,
or shall cease to include as appropriate, information that (i) is lawfully
received free of restriction from another source that has the right to furnish
such information; (ii) has become generally available to the public by acts not
attributable to The Receiving Party or its employees, subcontractors,
consultants or advisors; (iii) at the time of disclosure to The Receiving Party,
was known to The Receiving Party free of restriction; or (iv) is conceived by
The Receiving Party without use of or access to any Confidential Information of
The Disclosing Party, as can be verified by The Receiving Party’s written
records kept in the ordinary course of business.

(c) The Receiving Party shall protect Confidential Information using the same
degree of care, but no less than reasonable care, as it uses to protect its own
confidential information. The Receiving Party shall not, without the prior
written consent of The Disclosing Party, disclose, in any manner or via any
media whatsoever, any Confidential Information, other than to its Affiliates or
Representatives (i) who have a specific need to know such Confidential
Information in order to exercise The Receiving Party’s rights under this
Agreement, (ii) who are informed of the confidential nature of the Confidential
Information, and (iii) who, if not employees of The Receiving Party or its
Affiliates, agree in writing to act in accordance with and be bound by terms and
conditions at least as restrictive as the terms and conditions herein regarding
the safeguarding and disclosure of Confidential Information or, if employees of
The Receiving Party or its Affiliates, are under an obligation to The Receiving
Party or its Affiliates to maintain confidential information disclosed to any
such employee confidential.

(d) Notwithstanding the foregoing, in the event disclosure of Confidential
Information by The Receiving Party or its Affiliates is mandated by applicable
Law or by an order of a court or governmental or law enforcement agency or other
authority, each of competent jurisdiction, The Receiving Party will promptly
notify The Disclosing Party of such requirement, and The Receiving Party shall
use good faith efforts, in consultation with The Disclosing Party, to challenge
such disclosure or, failing in such challenge, secure a protective order or
other appropriate confidential treatment of the Confidential Information prior
to its disclosure by The Receiving Party.

(e) The Receiving Party (i) shall maintain Confidential Information in a secure
location, (ii) shall ensure Confidential Information is accessible only to those
Representatives to whom it is permitted to disclose Confidential Information
pursuant to Section 2.2(c), (iii) shall not permit any other individual or
entity to, copy or reproduce any tangible materials comprising or memorializing
any Confidential Information, and (iv) shall use commercially reasonable efforts
to require that each of its Representatives who terminates his or her employment
or other business relationship with The Receiving Party or an Affiliate of The
Receiving Party shall, upon or prior to the effective date of such termination,
provide to The Receiving Party all tangible items comprising Confidential
Information in such Representative’s possession or control.

(f) The Receiving Party will be responsible for any breach of this Section 2.2
by any of its respective Representatives. The Receiving Party shall (i) notify
The Disclosing Party immediately upon discovery of any unauthorized disclosure
of Confidential Information (inadvertent or otherwise), and (ii) cooperate in
good faith with The Disclosing Party to assist The Disclosing Party to regain
possession of its Confidential Information and/or to prevent further
unauthorized use or disclosure.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

14



--------------------------------------------------------------------------------

(g) The Receiving Party acknowledges and agrees that the violation of its
obligations under this Section 2.2 would cause irreparable harm to The
Disclosing Party, which harm may not be compensable solely by monetary damages,
and that, therefore, in the event of an actual or threatened breach by The
Receiving Party of this Section 2.2, The Disclosing Party shall be entitled to
injunctive and other equitable relief, without the necessity of proving monetary
damages or posting bond or other security. Any such equitable relief granted
shall be without limitation of or prejudice to any other rights and remedies as
The Disclosing Party may have under this Agreement.

(h) For the purposes of this Agreement, each party shall be a “Disclosing Party”
with respect to its own Confidential Information and the “Receiving Party” with
respect to the Confidential Information received from the other party.

2.3. Records, Reports, and Right to Audit.

(a) As of the Effective Date, Purchaser will gather and maintain accurate and
up-to-date records which will contain data regarding Purchaser’s compliance with
Purchaser’s obligations under this Agreement, including Article 2 and
Section 6.9, and after the Royalty Payment commences pursuant to Section 1.4(c),
Purchaser will gather and maintain accurate and up-to-date records which will
contain the complete data from which the Royalty Payment due to Seller during
the Royalty Period of this Agreement can be readily calculated. With respect to
each of the foregoing, Purchaser shall preserve and permit audits and
examination of such records by Seller’s representatives subject to Purchaser’s
security regulations. These records will be maintained for a period of not less
than three (3) years after the end of each calendar year during the Term.

(b) Seller, through its authorized representatives, at least once per year
commencing on the Effective Date and upon fourteen (14) days written notice,
unless Seller can show reasonable cause for a more frequent occurrence, has the
right during normal business hours during the Term of this Agreement and for
three (3) years thereafter, subject to Purchaser’s security regulations, to
visit Purchaser and have access to the inside and outside of Purchaser’s
facility for the purpose of inspecting, observing and evaluating Purchaser’s
performance under this Agreement relating to royalty payment obligations,
protection of the Licensed Intellectual Property, confidentiality, use of the
Licensed Intellectual Property, and customer obligations under Assumed Contract
and Retained Interests, including: (i) Purchaser’s compliance with all
provisions of this Agreement, (ii) any noncompliance with the provisions of this
Agreement, (iii) possession, access and control of Confidential Information,
(iv) inventory, use and purchase of authorized components in connection with
activities under this Agreement, (v) books, records, people (upon request of
Seller) and reports to determine compliance with the terms of this agreement,
(vi) observing the manner and method of operating under this agreement by

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

15



--------------------------------------------------------------------------------

Purchaser, (vii) unauthorized access, use and control of Confidential
Information, and (viii) use and modification of Licensed Products and
Improvements. If any of Purchaser’s books, records and reports are located off
of Purchaser’s premises, said books, records and reports will be made available
to Seller or its authorized representatives within fourteen (14) days of
request.

(c) Inspection will take place no sooner than fourteen (14) days and no later
than thirty (30) calendar days after Seller notifies Purchaser of Seller’s
intent to conduct an audit. Seller shall have the right to demand and receive
reasonable documentation to perform an audit of the items described above, such
documentation being produced at a Seller location or other such location
designated by Seller within fourteen (14) calendar days after receipt of request
for such documentation.

(d) If an audit shows that Purchaser has (i) a material non-compliance with the
requirements outline in Section 2.3; or (ii) has made total Royalty Payments
less than specified in Section 1.4(c) for the period of time being audited,
Purchaser shall promptly correct the non-compliance and/or pay the Shortfall
Amount (as hereinafter defined), together with interest at the rate of 10% per
annum. If the Shortfall Amount for the period under audit (which shall not be
less than one calendar year, in the case of an audit of Royalty Payments)
exceeds five percent (5%) of the amount that should have been paid during the
period under audit (the “Shortfall Amount”) or if Purchaser has not complied
with any material term or condition of this Agreement, Purchaser shall also pay
the reasonable costs of the audit described in this Section 2.3.

(e) In the event of a dispute with respect to any audit under this Section 2.3,
Purchaser and Seller shall work in good faith to resolve the disagreement. If
the Parties are unable to reach a mutually acceptable resolution of any such
dispute within thirty (30) days, the dispute shall be submitted for resolution
to a certified public accounting firm jointly selected by each Party’s certified
public accountants or to such other Person as the Parties shall mutually agree
(the “Independent Accountant”). The decision of the Independent Accountant shall
be final and the costs of such audit shall be borne by the Purchaser if it
relates to royalty payments. Not later than thirty (30) days after such decision
and in accordance with such decision, the audited Party shall pay the additional
amounts, with interest from the date originally due or the auditing Party shall
reimburse the excess payments, as applicable. Audit disputes not relating to
royalty payments shall be handled under the Dispute Resolution Section 8.8.

(f) Any tax required to be withheld on any Royalty Payment payable to Seller
under the laws of any country shall be promptly paid by Purchaser on behalf of
Seller to the appropriate governmental authority, and Purchaser shall furnish
Seller with proof of payment of such tax satisfactory to Seller together with
the original, official receipt issued by such governmental authority.

(g) If the law of a foreign country prohibits the transfer out of such country
of royalties based on sales of Licensed Products or Improvements and made in
such country, Purchaser shall notify Seller in writing of such law to enable
Seller to establish a bank account in such country. Purchaser shall deposit the
Royalty Payment applicable to any such country in a

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

16



--------------------------------------------------------------------------------

bank account designated and established by Seller; provided that Seller provides
Purchaser with the name of the bank and the bank account number. Any Royalty
Payment deposited in any such foreign bank account shall be reflected in the
written report prepared by Seller under Section 1.4(c). Purchaser shall
cooperate with Seller to establish such an account if requested by Seller.

2.4. Litigation.

(a) Notwithstanding anything to the contrary contained in Section 8.8, Seller at
its sole discretion may, but shall have no obligation to, take whatever steps it
deems necessary or desirable to protect or maintain the Licensed Intellectual
Property, including the filing, prosecution and maintenance of the Licensed
Patents, or the institution, prosecution and control of any defense or
enforcement of the Licensed Intellectual Property with respect to possible
infringement of the Licensed Intellectual Property, at its own expense;
provided, however, that nothing in this Agreement shall obligate Seller to
assume any responsibility or liability respecting the maintenance or enforcement
of the Licensed Intellectual Property or any rights therein or any action or
possible action. Purchaser, immediately upon receipt of knowledge thereof, shall
give Seller notice of any infringement or alleged infringement of the Licensed
Intellectual Property by a third party and any and all threatened or actual
claims, disputes, controversies, actions, lawsuits, proceedings, investigations,
or the issuance of any order, writ, injunction, award, judgment or decree before
or of any court, tribunal, arbitration panel, agency or governmental
instrumentality against Purchaser or a third party that is related to
infringement of the Licensed Intellectual Property. Such notice will not
obligate Seller to take action on such information. In the event Seller chooses
to enforce its rights in the Licensed Intellectual Property, all costs and
expenses of any such litigation shall be borne solely by Seller and all
benefits, damages and settlement, shall be the sole property of Seller, unless
otherwise agreed in writing by Seller and Purchaser.

(b) Purchaser shall not file any pleadings or otherwise take any action in
connection with any such infringement or alleged infringement or litigation or
threatened litigation described in this Section 2.4 without first obtaining the
express written approval of Seller, which approval shall not be unreasonably
withheld with respect to possible infringement by a third party occurring within
the Exclusive Licensed Field, except as may be necessary to prevent any action
adverse to Purchaser or Seller by default or otherwise. Seller, in its sole
discretion may, bring any such suit, in the name of Purchaser and shall have the
right to join Purchaser in any such lawsuit, or may negotiate a settlement
thereof. Purchaser shall cooperate with and assist Seller in connection with any
such suit, action or proceeding, including the giving of testimony and related
activities such as testimony preparation, travel, and lodging, at its expense,
and shall make available without charge all evidence, documentation, data and
information in its possession which might assist Seller in such action. Seller
shall keep Purchaser reasonably informed about the progress of any such suit.

(c) If, during the License Term, Purchaser or any of its Affiliates or
sublicensees has, obtains or controls any patent or other Intellectual Property
right (by ownership or license) that is an Improvement and that could be
asserted by Purchaser or its Affiliates or sublicensees to prevent Seller from
using the Licensed Intellectual Property in

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

17



--------------------------------------------------------------------------------

accordance with its retained rights set forth in Section 2.1(b), Purchaser will
grant and hereby grants to Seller a perpetual, irrevocable, nonexclusive,
worldwide, royalty-free, fully paid-up right and license (with the right to
sublicense and to authorize sublicensees to grant further sublicenses), to use
such patent or other Intellectual Property right consistent with Seller’s
retained ownership rights set forth in Section 2.1(b).

2.5. License Term.

(a) This Article 2 shall commence on the Effective Date and shall, unless
earlier terminated in accordance with this Section 2.5, continue, with respect
to the Licensed Patents, until the last to expire of such Licensed Patents, and
with respect to the Licensed Intellectual Property, in perpetuity (the “License
Term”).

(b) In the event of a material breach by Purchaser of an Assumed Contract,
Retained Interest or the Transition Services Agreement, Seller shall provide
thirty (30) days’ written notice to Purchaser identifying such breach or
default. If such breach or default is not cured at the end of such thirty
(30) day period or, if such breach or default is incapable of being cured within
such period and Purchaser has not begun substantial efforts to cure such breach
or default then Seller may, in its sole discretion and at any time following
such thirty (30) day period terminate the exclusivity of the license granted in
this Article 2 only relating to the material breach with respect to such
breached Assumed Contract or Retained Interest.

(c) In the event of a Willful and Material Breach by Purchaser under this
Article 2 or Section 6.9, Seller shall provide thirty (30) days’ written notice
to Purchaser of such Willful and Material Breach. If such Willful and Material
Breach is not cured at the end of such thirty (30) day period or is not capable
of being cured or, if such Willful and Material Breach is incapable of being
cured within such period but can be cured and Purchaser has not begun
substantial efforts to cure such Willful and Material Breach then Seller may, in
its sole discretion and at any time following such thirty (30) day period
terminate this Article 2 and the licenses granted herein. For the purposes of
this Section 2.5, “Willful and Material Breach” shall mean a material breach
that is a consequence of an act undertaken by the Purchaser with the knowledge
that the taking of such act would, or would be reasonably be expected to, cause
a breach of this Agreement.

(d) The termination of this Article 2 pursuant to Section 2.5(c) or the
termination of the exclusivity of the license granted under this Article
pursuant to Section 2.5(b) shall not release Purchaser from any liability, debt,
claim or cause of action accruing against Purchaser under this Article 2 or
other consequences arising from any breach or violation of the terms of this
Article 2 prior to such termination, nor shall any such termination release
Purchaser from its obligations or duties under this Article 2 or otherwise under
this Agreement which, by their terms or expressed intent or by their nature
would be expected to survive any termination. All provisions of this Article 2
that set forth such obligations or duties and such other general or procedural
provisions that may be relevant to any attempt to enforce such obligations or
duties shall survive any such termination of this Article 2 until such
obligations or duties shall have been performed or discharged in full.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

18



--------------------------------------------------------------------------------

(e) Upon termination of this Article 2 (i) the licenses granted in Section 2.1
shall immediately terminate; and (ii) all notes, compilations, and other types
of extracts that contain or relate to the Licensed Intellectual Property or
Confidential Information shall be returned to Seller by Purchaser within the
forty-five (45) day period following any such termination and the return of all
such materials shall be certified by an officer of Purchaser in writing
delivered to Seller within such forty-five (45) day period; provided, however,
Purchaser may, within the twenty-four (24) week period following such
termination and in sales amounts not to exceed Gross Revenues of Eight million
five hundred thousand US dollars ($8,500,000.00) and subject to Royalty Payments
made in accordance with section 1.4, (i) continue to sell any Licensed Products
and Improvements in possession of the Purchaser on the date of termination,
(ii) complete the production of Licensed Products and Improvements then in the
process of production and sell the same, and (iii) continue to satisfy warranty
and other claims with respect to Licensed Products and Improvements sold by
Purchaser.

ARTICLE 3

EFFECTIVE DATE; DELIVERIES

3.1. Effective Date. The consummation of the transactions contemplated by this
Agreement shall take place at the offices of Seller at 1944 E Sky Harbor Circle
North, Phoenix, AZ 85034, or at such other place as the Parties may agree. This
Agreement is effective from the date last signature hereto (the “Effective
Date”). The consummation of the transactions contemplated by this Agreement
shall be deemed to take place at 11:59 p.m. on the Effective Date.

3.2. Deliveries. At the Effective Date,

(a) Purchaser shall deliver to Seller:

(i) the Purchase Price pursuant to Section 1.4(b)(i),

(ii) an executed copy of the Bill of Sale, Assignment and Assumption Agreement
(the “Bill of Sale”),

(iii) an executed copy of the Transition Services Agreement, and

(iv) a certificate of the secretary of Purchaser with incumbency, including a
certificate of good standing from its jurisdiction of incorporation, attesting
to resolutions of the board of directors of Purchaser approving this Agreement
and the transactions contemplated hereby and thereby.

(b) Seller shall deliver to Purchaser:

(i) an executed copy of the Bill of Sale,

(ii) an executed copy of an assignment, with respect to identified unregistered
U.S. trademarks,

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

19



--------------------------------------------------------------------------------

(iii) an executed copy of the Transition Services Agreement, and

(iv) a certificate of the secretary of Seller with incumbency, including a
Delaware certificate of good standing of Seller and attesting to the approval of
this Agreement and the transactions contemplated hereby.

3.3. Allocation of Purchase Price. The portion of the Purchase Price paid at the
Effective Date (which for this purpose shall include those Assumed Liabilities
assumed at the Effective Date that constitute Liabilities for federal income tax
purposes) shall be allocated among the Purchased Assets and the Licensed
Technology transferred to Purchaser in the manner required by section 1060 of
the Code as shown on an allocation schedule to be prepared by Purchaser as soon
as practicable after the Effective Date. Purchaser shall provide Seller with
such allocation schedule and Purchaser shall make such revisions or changes to
such schedule as shall be reasonably requested by Seller and approved by
Purchaser, each acting in good faith. In the event Purchaser and Seller are
unable to agree on the allocation of the portion of the Purchase Price paid at
the Effective Date in such manner, then each shall be free to do its own
allocation of such portion of the Purchase Price. In the event Purchaser and
Seller do agree on the allocation of the portion of the Purchase Price paid at
the Effective Date, then such allocation shall be binding on them for federal,
state, local and other tax reporting purposes, including filings on Internal
Revenue Service Form 8594, and neither of them shall assert or maintain a
position inconsistent with the such allocation.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser that, as of the Effective
Date, but only to the extent such representations and warranties relate to
Seller or the Purchased Assets to be transferred from Seller to Purchaser at the
Effective Date, and except as set forth on the disclosure schedules delivered by
Seller to Purchaser concurrently herewith (the “Disclosure Schedules”) (it being
understood that any matter set forth in the Disclosure Schedules shall be deemed
disclosed with respect to all sections of this Article 4 to which such matter
would reasonably be expected to be relevant, whether or not a specific cross
reference appears):

4.1. Corporate Status. Seller is duly organized, validly existing and in good
standing under the Laws of the State of Delaware. Seller (a) has all requisite
power and authority to carry on its business as it is now being conducted, and
(b) is duly qualified or otherwise authorized to do business and is in good
standing in each of the jurisdictions in which the ownership, operation or
leasing of its properties and assets, and the conduct of its business requires
it to be so qualified or otherwise authorized, except where the failure to be so
qualified or otherwise authorized would not have a Seller Material Adverse
Effect.

4.2. Authority. Seller has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Seller of this Agreement and
the Transaction Documents and the consummation

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

20



--------------------------------------------------------------------------------

of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Seller, and no other
corporate proceedings on the part of Seller are necessary to authorize the
execution, delivery and performance by Seller of this Agreement and the
Transaction Documents or to consummate the transactions contemplated hereby or
thereby. This Agreement and the Transaction Documents have been duly executed
and delivered by Seller, and will be duly executed and delivered by Seller, and,
assuming due authorization and delivery by Purchaser, this Agreement and the
Transaction Documents constitute valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar Laws now or hereafter in effect relating to or
affecting creditors’ rights generally or by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

4.3. No Conflict; Government Authorizations.

(a) Except as set forth in Section 4.3(a) of the Disclosure Schedule, the
execution and delivery of this Agreement and the Transaction Documents does not,
and the consummation of the transactions contemplated hereby and thereby shall
not (with or without notice or lapse of time, or both), conflict with, or result
in any violation of or default under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a benefit under, or
result in the creation of any Encumbrance (except for Permitted Encumbrances)
upon any of the Purchased Assets under (i) the certificate of incorporation,
by-laws, or other organizational or governing documents of Seller, (ii) any
Assumed Contract or (iii) subject to the matters described in Section 4.3(b),
Law applicable to the Purchased Assets, other than in the case of (ii) or
(iii) above, any such conflicts, violations, defaults, rights or Encumbrances
that would not have a Seller Material Adverse Effect.

(b) Except as set forth in Section 4.3(b) of the Disclosure Schedule, no
material consent of, or registration, declaration, notice or filing with, any
Governmental Authority is required to be obtained or made by Seller in
connection with the execution, delivery and performance of this Agreement and
the Transaction Documents or the consummation of the transactions contemplated
hereby and thereby, other than those that, if not made or obtained, individually
or in the aggregate, would not materially hinder or materially delay the
Effective Date or not result in a Seller Material Adverse Effect.

(c) Except as set forth in Section 4.3(c) of the Disclosure Schedule, no Assumed
Contract prohibits either (i) Seller’s assignment or delegation of such Assumed
Contract, or (ii) Seller’s assignment or delegation of its rights, interests or
obligations under such Assumed Contract, in each case, in whole or in part, by
operation of Law or otherwise.

4.4. Legal Proceedings. Except as set forth in Section 4.4 of the Disclosure
Schedule, there are no claims, actions, suits, investigations or proceedings
pending or, to the Knowledge of Seller, threatened in writing against Seller
(but in each case, only with respect to the Purchased Assets or Licensed
Intellectual Property) by or before any Governmental Authority.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

21



--------------------------------------------------------------------------------

4.5. Assumed Contracts. Seller is not in material breach of or default under any
Assumed Contract. Seller has not received any written notice or claim of
material default under any Assumed Contract or any written notice of an
intention to terminate, not renew or challenge the validity or enforceability of
any such Assumed Contract. Seller has Made Available to Purchaser true and
complete copies of each Assumed Contract, including all material amendments
thereto. Except as set forth in Section 4.5 of the Disclosure Schedule, Seller
has not posted any surety bond or letter of credit with respect to the Purchased
Assets or Licensed Products.

4.6. Taxes.

(a) Seller has duly and timely filed all Tax Returns relating to the Purchased
Assets or Licensed Products required to be filed by it (taking into account all
applicable extensions) with the appropriate taxing authority. All such Tax
Returns are complete, true and correct in all material respects as they relate
to the Purchased Assets or Licensed Products. Seller has paid all Taxes shown on
such Tax Returns that specifically relate to the Purchased Assets or Licensed
Products on a timely basis.

(b) There are no material Encumbrances for Taxes upon any of the Purchased
Assets, except for Encumbrances for Taxes not yet due and payable.

4.7. Personal Properties. Seller has all of the rights, title and interest to
the Inventory and Equipment included in the Purchased Assets free and clear of
any Encumbrances, other than Permitted Encumbrances.

4.8. No Brokers. Neither Seller nor any of its Affiliates, officers, employees
or agents has employed, retained or engaged any broker or finder or incurred any
Liability for any brokerage, finder’s or similar fees or commissions with
respect to this Agreement or the transactions contemplated by this Agreement.

4.9. Rights to Licensed Intellectual Property. To the Knowledge of Seller,
(a) Seller owns the Licensed Intellectual Property or has the right to grant the
licenses granted herein; (b) the Licensed Intellectual Property is not subject
to any lien, encumbrance, security interest, or adverse claim of any nature; and
(c) there is no legal action pending or threatened, against Seller that
challenges the ownership of the Licensed Intellectual Property or claims that
the Licensed Products infringe the Intellectual Property rights of any third
party. Without limiting the generality of the foregoing, and except as otherwise
expressly set forth in Article 2, the Licensed Intellectual Property is being
delivered on as “AS IS, WHERE IS” basis subject to actual availability, in the
data format existing and used by Seller as of the Effective Date, which may
include paper and electronic formats.

4.10. Disclaimer of Other Representations and Warranties. Except as expressly
set forth in this Article 4, Seller does not make any representation or
warranty, express or implied, at Law or in equity (including with respect to
merchantability or fitness for any particular purpose,

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

22



--------------------------------------------------------------------------------

title, noninfringement or any warranty arising out of course of dealing or trade
usage), with respect to Seller or its financial condition or any of its assets
(including the Purchased Assets and Licensed Intellectual Property), Liabilities
or operations, or its past, current or future profitability or performance or
any other matter, and Seller specifically disclaims any such other
representations or warranties. Purchaser hereby acknowledges and agrees that,
except to the extent specifically set forth in this Article 4, Purchaser is
purchasing the Purchased Assets on an “AS IS, WHERE IS” basis.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that, as of the Effective
Date:

5.1. Corporate Status. Purchaser is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization. Purchaser (a) has all requisite power and authority to carry on
its business as it is now being conducted, and (b) is duly qualified or
otherwise authorized to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified or
otherwise authorized, except where the failure to be so qualified or otherwise
authorized would not have a Purchaser Material Adverse Effect.

5.2. Authority. Purchaser has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby or
thereby. The execution, delivery and performance by Purchaser of this Agreement
and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of Purchaser, and no other corporate
proceedings on the part of Purchaser are necessary to authorize the execution,
delivery and performance by Purchaser of this Agreement and the Transaction
Documents or to consummate the transactions contemplated hereby or thereby. This
Agreement and the Transaction Documents have been duly executed and delivered by
Purchaser, and, assuming due authorization and delivery by Seller, this
Agreement and the Transaction Documents constitute valid and binding obligations
of Purchaser enforceable against Purchaser in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws now or hereafter in effect
relating to or affecting creditors’ rights generally or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).

5.3. No Conflict; Required Filings.

(a) The execution and delivery of this Agreement and the Transaction Documents
do not, and the consummation of the transactions contemplated hereby and thereby
shall not (with or without notice or lapse of time, or both), conflict with, or
result in any violation of or default under, or give rise to a right of
termination, cancellation or acceleration of any

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

23



--------------------------------------------------------------------------------

obligation or to loss of a benefit under, or result in the creation of any
material Encumbrance upon any of the properties or assets of Purchaser under,
any provision of (i) the certificate of incorporation, by-laws or other
organizational or governing documents of Purchaser, (ii) any material Contract
to which Purchaser is a party or by which it is bound or (iii) any Governmental
Order or, subject to the matters described in Section 5.3(b), Law applicable to
Purchaser or its property or assets, other than, in the case of clauses (ii) and
(iii) above, any such conflicts, violations, defaults, rights or Encumbrances
that would not have a Purchaser Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority is required to be obtained or made by Purchaser in
connection with the execution, delivery and performance of this Agreement and
the Transaction Documents, or the consummation of the transactions contemplated
hereby and thereby, other than those that, if not made or obtained, individually
or in the aggregate, would not materially hinder or materially delay the
Effective Date or result in a Purchaser Material Adverse Effect.

5.4. Legal Proceedings. There are no claims, actions, suits, investigations or
proceedings pending or, to the Knowledge of Purchaser, threatened against
Purchaser or any of its Affiliates or any of their respective properties before
any Governmental Authority except as would not have a Purchaser Material Adverse
Effect.

5.5. Sufficient Funds. Purchaser has sufficient funds to enable it to pay to
Seller the Purchase Price as contemplated herein. Immediately following the
Effective Date after giving effect to the transactions contemplated hereby,
Purchaser will be Solvent. As used herein, “Solvent” means with respect to any
Person on a particular date, that on such date (a) the fair value of the
property of such Person is greater than the total amount of Liabilities,
including contingent Liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that shall be
required to pay the probable Liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it shall, incur debts or Liabilities beyond such Person’s ability
to pay such debts and Liabilities as they mature and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent Liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured Liability.

5.6. No Reliance.

(a) Purchaser is an informed and sophisticated purchaser and has engaged expert
advisors who are experienced in the evaluation and purchase of the Purchased
Assets and license of Licensed Products, and has had such access to the
personnel and properties of Seller (but only in so far as it relates to the
Purchased Assets and Licensed Products) as it deems necessary and appropriate to
make such evaluation and purchase.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

24



--------------------------------------------------------------------------------

(b) Purchaser acknowledges that it has conducted, to its satisfaction, an
independent investigation and has agreed to purchase the Purchased Assets and
license the Licensed Products based on its own inspection, examination and
determination with respect to all matters and without reliance upon any
representations, warranties, communications or disclosures of any nature other
than those expressly set forth in Article 4 of this Agreement. Without limiting
the foregoing, Purchaser disclaims any reliance on, (i) any information (in any
form) made available to it or any of its agents, advisors, employees or
representatives (collectively, “Representatives”) in “data rooms”, functional
“break-out” discussions, oral or written responses to questions submitted on
behalf of it or other communications between it or any of its Representatives,
on the one hand, and Seller or any of its Representatives, on the other hand;
(ii) any projections, estimates or budgets delivered to or made available to it
or any of its Representatives, or which is made available to it or any of its
Representatives after the date hereof, or future revenues, expenses or
expenditures, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of Seller or
its Affiliates, or (iii) the accuracy or completeness of any other information
with respect to the Purchased Assets or Licensed Products or the transactions
contemplated by this Agreement or otherwise.

5.7. No Brokers. Neither Purchaser nor any of its Affiliates, officers,
employees or agents has employed, retained or engaged any broker or finder or
incurred any Liability for any brokerage, finder’s or similar fees or
commissions with respect to this Agreement or the transactions contemplated by
this Agreement.

5.8. Compliance with Laws. Purchaser represents, covenants and warrants to
Seller that it shall perform its obligations under Article 2 in compliance with
all Laws governing the subject matter of Article 2 including export Laws, rules
and regulations.

5.9. Disclaimer of Other Representations and Warranties. Except as expressly set
forth in this Article 5, Purchaser makes no representation or warranty, express
or implied, at Law or in equity, with respect to Purchaser, its Affiliates, its
businesses or financial condition or any of their respective assets, Liabilities
or operations or any other matter, and any such other representations or
warranties are hereby expressly disclaimed.

ARTICLE 6

COVENANTS

6.1. Confidentiality; Access to Information. The Parties acknowledge that the
information being Made Available to each other and their Affiliates (or their
respective Representatives) is subject to the terms of a confidentiality
agreement dated May 16, 2017, between Purchaser and Seller (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Effective
upon, and only upon, the Effective Date, the Confidentiality Agreement will
terminate; provided, however, that Purchaser acknowledges that its
confidentiality obligations in the Confidentiality Agreement will terminate only
with respect to information Made Available by Seller to Purchaser relating to
the Purchased Assets. Purchaser hereby acknowledges that any and all other
information provided or Made Available

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

25



--------------------------------------------------------------------------------

to it or its Affiliates (or their respective Representatives) by Seller or its
Affiliates (or their respective Representatives) concerning Seller and its
Affiliates shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Effective Date. Notwithstanding the
foregoing, however, the Parties acknowledge that (i) the terms and conditions of
Article 2, and (ii) any Licensed Technology or information, data and materials
that Purchaser obtains from Seller, or Confidential Information Seller obtains
from Purchaser, pursuant to Article 2, including Licensed Technology that is
disclosed pursuant to the Transition Services Agreement, is subject to the terms
of Section 2.2.

6.2. Publicity. Seller shall not, and shall not permit its Affiliates to, and
Purchaser shall not, and shall not permit its Affiliates to, issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Parties hereto, which approval shall not be unreasonably withheld or delayed,
unless, in the reasonable judgment of Seller or Purchaser, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which Seller or Purchaser or any of its Affiliates lists its
securities; provided that, to the extent required by applicable Law or by the
rules of any stock exchange on which Seller or Purchaser or any of its
Affiliates lists its securities, the Party intending to make such release or
announcement shall use its commercially reasonable efforts consistent with such
applicable Law or rule to consult with the other Party with respect to the text
thereof and, provided further, that no Party shall be required to obtain consent
pursuant to this Section 6.2 to the extent any proposed release or announcement
includes information that has previously been made public without breach of the
obligations under this Section 6.2.

6.3. Further Action. Seller and Purchaser shall use their respective
commercially reasonable efforts to take, or cause to be taken, all actions
(within their respective control) necessary or appropriate to consummate the
transactions contemplated by this Agreement provided that nothing in any
Transaction Document shall obligate either party to incur any Liability
(including any Liability for any transfer, consent or similar fee) in connection
with obtaining any consent, approval or authorization required under any
Contract, Permit or other instrument of the Licensed Product Line as a result of
the transactions contemplated by this Agreement or any Transaction Document or
required to maintain any such Contract, Permit or other instrument in full force
and effect after the Effective Date. Without limiting the generality of the
foregoing, from time to time after the date hereof, and for no further
consideration, each of Seller and Purchaser shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver such assignments,
transfers, consents, assumptions and other documents and instruments and take
such other actions as may reasonably be necessary to appropriately consummate
the transactions contemplated hereby, including (a) transferring back to Seller
or its designated Affiliates any asset or Liability which was inadvertently
transferred at the Effective Date, and (b) transferring to Purchaser any asset
or Liability contemplated by this Agreement to be transferred to Purchaser at
the Effective Date and which was not so transferred at the Effective Date. After
the Effective Date, Purchaser and Seller shall use commercially reasonable
efforts to cause (i) any Equipment exclusively used in the manufacture of
Licensed Products to be transferred to Purchaser, notwithstanding any
inadvertent omission of such Equipment from Schedule 1.1(a)(iii) and (ii) any
Equipment not exclusively used in the manufacture of the Licensed Products to be
transferred or retained by Seller, notwithstanding any inadvertent inclusion of
such Equipment on Schedule 1.1(a)(iii).

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

26



--------------------------------------------------------------------------------

6.4. Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party hereto
incurring such expenses. All transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, shall be borne solely by
Purchaser, and Purchaser shall file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees. Purchaser shall pay all expenses relating
to any consent, certification, permit or approval sought in connection with the
transactions contemplated hereby.

6.5. Payments Received. Seller and Purchaser each agree that, after the date
hereof, it shall hold and shall promptly transfer and deliver to the other
Party, from time to time as and when received by it and in the currency
received, any cash, checks with appropriate endorsements (using commercially
reasonable efforts not to convert such checks into cash), or other property that
they may receive after the date hereof which property belongs to the other
Party, including any payments of accounts receivable and insurance proceeds, and
shall account to the other Party for all such receipts. In the event of a
dispute between the Parties regarding any Party’s obligations under this
Section 6.5, the Parties shall cooperate and act in good faith to promptly
resolve such dispute and, in connection with such cooperation, allow each other
reasonable access to the records of the other relating to such disputed item.

6.6. Seller’s Marks. Except as expressly set forth herein, Purchaser, each of
its Affiliates and its and their respective directors, officers, successors,
assigns, agents, or Representatives shall not directly or indirectly use, in any
fashion, including in signage, corporate letterhead, business cards, internet
websites, marketing material and the like, or register or seek to register, in
connection with any products or services anywhere in the world in any medium,
any Intellectual Property that includes, is identical to or is confusingly
similar to, any of the trademarks, service marks, domain names, trade names or
other indicia of origin characterized as a Retained Asset including the
HONEYWELL mark (collectively, “Seller’s Marks”), nor shall any of them challenge
or assist any third party in opposing the rights of Seller in any such
Intellectual Property anywhere in the world. In addition, and subject to the
restrictions set forth herein, Seller hereby grants to Purchaser, and Purchaser
hereby accepts, effective at the time of the Effective Date with respect to the
Purchased Assets that are transferred to Purchaser at the Effective Date, a
personal, nonassignable, nonexclusive, royalty-free transition license for three
(3) months after the Effective Date: (a) to use the HONEYWELL mark on signage,
marketing materials and other materials, in each case included in the Purchased
Assets and Licensed Products as of the Effective Date and (b) to use the
HONEYWELL mark in tools, dies and molds acquired by Purchaser hereunder which
carry the HONEYWELL mark to be cast, struck or molded into inventory, and in the
inventory resulting from such use. Notwithstanding the above, Purchaser shall
phase out use of the HONEYWELL mark in such tools, dies and molds as soon as is
reasonably practicable, and, in particular, shall if practicable remove the cast
for such marks from each such tool, die or mold on the first occasion after the

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

27



--------------------------------------------------------------------------------

Effective Date whenever such tool, die or mold is refurbished. Such limited
transition license shall terminate three (3) months after the Effective Date
regardless of whether or not inventory branded with the HONEYWELL mark remains
in inventory of Purchaser and regardless of whether any tool, die or mold has
been refurbished. All use of Seller’s Marks as permitted hereunder shall inure
solely to the benefit of Seller.

6.7. Bulk Sales Laws. Seller and Purchaser each hereby waive compliance by
Seller with the provisions of the “bulk sales,” “bulk transfers” or similar Laws
of any state.

6.8. Retention and Access to Records. Seller shall maintain for seven (7) years
all records related to the Purchased Assets and Licensed Products that are
required to be maintained by Seller under applicable Law or Seller’s written
record retention policy, and from time to time upon reasonable request shall
allow Purchaser access to same, the results of such access to be treated as
Confidential Information.

6.9. Insurance. Commencing on the Effective Date and through the License Term,
Purchaser, at its sole cost and expense, shall obtain and maintain in full force
and effect a policy of insurance insuring against those risks customarily
insured under comprehensive general liability policies, including contractual
liability, in the amount of Five Million Dollars ($5,000,000). Within thirty
(30) days of the Effective Date and thereafter at any time during the License
Term, upon reasonable request, Purchaser shall furnish Seller with current
certificates of insurance by the insurer.

6.10. Noncompetition.

(a) For a period of four (4) years from the Effective Date, Seller agrees that
it will not directly or indirectly engage in the (1) manufacture, sale, import,
export or distribution of Licensed Products and Improvements; or (2) repair and
overhaul Licensed Products and Improvements , in each case in the Exclusive
Licensed Field (the “Restricted Activities”); provided, however, that nothing in
this Section 6.10 shall be deemed to limit in any way the conduct of the
Excluded Licensed Product Lines , and such activities and business shall be
excluded from the definition of Restricted Activities for all purposes related
to this Agreement. In the event of any assignment of this Agreement pursuant to
Section 8.6, the obligations of Seller under this Section 6.10 shall terminate.

(b) The restrictions set forth in this Section 6.10 shall not be construed to
prohibit or restrict Seller or its Affiliates from acquiring any Person or
business that engages in the Restricted Activities, provided that (i) the
engagement in such Restricted Activities do not constitute the principal part of
the activities of the Person or business to be acquired (based on total revenues
expressed in United States dollars or calculated in United States dollars
utilizing the relevant and then applicable current foreign exchange rate, of all
sales of such Person or business during the consecutive four (4) full calendar
quarters immediately preceding the effective date of acquisition of such Person
or business) or (ii) if the Restricted Activities constitute in excess of forty
percent (40%) of the revenues of the Person or business acquired, Seller shall
(1) promptly provide written notice to Purchaser after its acquisition of such
Person or business and (2) use its commercially reasonable efforts to divest
that portion of the Person or business that engages in the Restricted Activities
within twelve (12) months after its acquisition of such Person or business.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

28



--------------------------------------------------------------------------------

(c) Notwithstanding this Section 6.10, if Article 2 (License) is terminated
before the second anniversary of the Effective Date, Seller’s noncompetition
obligation set forth in this Section 6.10 shall be terminated and of no further
force and effect.

(d) Notwithstanding anything to the contrary in this Agreement (or the
Transaction Documents), this Section 6.10 shall not apply (i) to any business or
operations of Seller or any of its Affiliates which are transferred to any third
party after the date hereof, (ii) any subsidiaries of Seller the stock of which
is transferred to any third party after the date hereof, (iii) any affiliate of
Seller who becomes an affiliate as a result of a change in control of Seller or
(iv) any acquisition of securities by Seller’s (or any of Seller’s Affiliate’s)
pension trust or similar employee benefit plan investment vehicle, provided that
any securities acquired shall be held for investment purposes only and such
benefit plans comply with the Employee Retirement Income Security Act of 1974
requirements as to the independence of investment decisions.

(e) “Excluded Licensed Product Lines” means

(i) the procurement, distribution or resale of Licensed Products in connection
with Seller contracts, projects or products that include as components or for
Seller internal use;

(ii) the licensing of Intellectual Property to third parties for use other than
in the Exclusive Licensed Field;

(iii) SPS Printer business; or

(iv) the performance of any Retained Contract to the extent such Retained
Contract has not been assigned by Seller to Purchaser pursuant to Section 1.1(d)
hereto.

6.11 Non Disparagement. During the term of the non-complete, the parties agree
that they have not and shall not make or otherwise communicate any disparaging
or derogatory comments, whether in writing or by spoken word and whether or not
they are considered by the party to be true, concerning another party to this
Agreement. Seller agrees to issue a communication to the employees in relevant
Aerospace businesses with guidance to not disparage the Licensed Product,
however, employees will be able to compare Licensed Product with a Seller
product based on features and functionality. Such communication will be shared
with Purchaser.

6.12 Seller Encumbrances. If, during the term of the Royalty Period, Purchaser
becomes aware of an existing Encumbrance on the Purchased Assets or Licensed
Products that existed or was created prior to the Effective Date, Seller shall
use its commercially reasonable efforts to obtain releases of such Encumbrance
relating to the Purchased Assets or Licensed Products. Seller shall cooperate
with Purchaser to obtain releases of such Encumbrances and shall deliver to and
execute all documents reasonably requested by Purchaser in order to release such
Encumbrance.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

29



--------------------------------------------------------------------------------

ARTICLE 7

SURVIVAL; INDEMNIFICATION

7.1. Survival of Representations, Warranties and Agreements. The representations
and warranties of the Parties contained in Articles 4 and 5 shall, subject to
the proviso to this sentence, terminate on the date that is fifteen (15) months
after the date hereof; provided, however, that the representations and
warranties contained in Section 4.2 (Authority), Section 4.8 (No Brokers),
Section 4.10 (Disclaimer of Other Representations and Warranties), Section 5.2
(Authority), Section 5.6 (No Reliance). Section 5.7 (No Brokers) and Section 5.9
(Disclaimer of Other Representations and Warranties) shall survive the
applicable statute of limitations with respect to such matters. All covenants
and agreements contained herein which by their terms contemplate actions or
impose obligations following the date hereof shall survive the date hereof and
remain in full force and effect in accordance with their terms. The period of
time a representation or warranty or covenant or agreement survives the
Effective Date pursuant to this Section 7.1 shall be the “Survival Period” with
respect to such representation or warranty or covenant or agreement. In the
event notice of any claim for indemnification under this Article 7 shall have
been given within the applicable Survival Period and such claim has not been
finally resolved by the expiration of such Survival Period, the representations
or warranties or covenants or agreements that are the subject of such claim
shall survive, but only to the extent of and in the amount of the claim as made
prior to the expiration of the Survival Period, until such claim is finally
resolved. No Party shall be entitled to indemnification hereunder for any breach
of a representation or warranty unless the notice of claim is given prior to the
date on which such representation or warranty expires.

7.2. Indemnification. Subject to the terms, conditions and limitations set forth
in this Article 7, from and after the date hereof:

(a) Seller shall indemnify and hold harmless Purchaser and its Affiliates and
each of their respective officers, directors, members, partners, managers and
employees (collectively, the “Purchaser Indemnified Parties”) from and against
any Losses that are imposed on or incurred by the Purchaser Indemnified Parties
arising out of (i) any breach of any representation or warranty made by Seller
in Article 4, as modified by the Disclosure Schedule; for the avoidance of
doubt, any “material” or “materiality” limitations or qualifications shall be
given full effect in the representations and warranties, (ii) any failure to
perform any covenant or agreement of Seller set forth in this Agreement,
(iii) all Liabilities arising out of or relating to warranty or product recall
claims (as submitted through the process and calculated by terms provided in
Schedule 7.2(a) (the “Warranty Repair Terms”) with respect to Licensed Products
to the extent a product against which a warranty or recall claim is made was
sold or repaired prior to the Effective Date, up to a maximum amount indemnified
of Two hundred and seventy thousand US dollars ($270,000), (iv) all Liabilities
arising out of or relating to third party tort claims of product liability that
are brought in respect of any fact, event or circumstance that arises prior to
the Effective Date and is related to any Purchased Asset or Licensed Product;

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

30



--------------------------------------------------------------------------------

provided that any claim by Purchaser under Section 7.2(a)(iii) may only be
brought within twenty-four (24) months and any claim by Purchaser under
Section 7.2(a)(iv) may only be brought within thirty-six (36) months following
the Effective Date and in each case thereafter Purchaser shall be responsible
for any Liability with respect to such matters, except to the extent such
Liability is an Excluded Liability, (v) all Excluded Liabilities, (vi) until 12
months after the Effective Date, all Liabilities arising out of or relating to
the design that directly results in the Licensed Products being out of
specification or requiring recertification or (vii) Liability for a third party
claim of breach of an Additional Assumed Contract for failure to obtain consent
required by such Additional Assumed Contract in an assignment term or
subcontracting term in such Additional Assumed Contract, which assignment or
subcontracting term does not state that consent may be not be unreasonably
withheld by such third party or does not state that consent is not required in
connection with a sale or transfer of all or substantially all of the product
line, assets or business to which it pertains (or substantially similar
language). Notwithstanding the foregoing, Seller shall have no obligations under
Sections 7.2(a)(iii) or (iv) after any assignment of this Agreement pursuant to
Section 8.6.

(b) Purchaser shall indemnify and hold harmless Seller and its Affiliates and
each of their respective officers, directors, members, partners, managers and
employees (collectively, the “Seller Indemnified Parties”) from and against any
Losses that are imposed on or incurred by Seller Indemnified Parties arising out
of (i) any breach of any representation or warranty made by Purchaser in Article
5; for the avoidance of doubt, any “material” or “materiality” limitations or
qualifications shall be given full effect in the representations and warranties,
(ii) any failure to perform any covenant or agreement of Purchaser set forth in
this Agreement, (iii) the Assumed Liabilities, (iv) the ownership, use and
possession of the Purchased Assets on or after the Effective Date or
(v) Purchaser’s, its permitted sublicensees’, or their respective Affiliates,
Representatives, distributors, contractors or customers’ (A) manufacture, sale,
import, export, advertising, marketing or distribution of the Licensed Products
or Improvements including but not limited to any claim that such use,
manufacture, sale, import, export, marketing, advertising or distribution
infringes or misappropriates any Intellectual Property right of a third party.

7.3. Indemnification Procedures.

(a) In order for a Party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Article 7 in respect of a claim made
against the Indemnified Party by any Person who is not a party to this Agreement
(a “Third-Party Claim-”), such Indemnified Party must notify the indemnifying
Party hereunder (the “Indemnifying Party”) in writing of the Third-Party Claim
promptly following receipt by such Indemnified Party of notice of the
Third-Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly following the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third-Party Claim, other than those notices
and documents separately addressed to the Indemnifying Party.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

31



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have the right to defend against, negotiate,
settle or otherwise deal with any Third-Party Claim which relates to any Losses
indemnifiable hereunder and to select counsel of its choice; provided that,
unless otherwise expressly agreed in writing by the Indemnified Party, the
Indemnifying Party shall only be entitled to control the defense of the Third
Party Claim if the Indemnifying Party shall acknowledge in writing its
obligation to indemnify the Indemnified Party for any and all Losses thereto
(subject to all the provisions set forth in this Agreement). If the Indemnifying
Party is not entitled to as a result of the previous sentence, or does not
within ten (10) days of its receipt of notice of a Third-Party Claim pursuant to
Section 7.3(a) elect to defend against or negotiate any Third-Party Claim which
relates to any Losses indemnifiable hereunder, the applicable Indemnified Party
may defend against, negotiate, settle or otherwise deal with such Third-Party
Claim. If the applicable Indemnified Party defends any Third-Party Claim, then
the Indemnifying Party shall promptly reimburse the applicable Indemnified Party
for the reasonable actual, documented costs and expenses of defending such
Third-Party Claim upon submission of periodic bills. If the Indemnifying Party
assumes the defense of any Third-Party Claim, the applicable Indemnified Party
may participate, at its own expense, in the defense of such Third-Party Claim;
provided, however, that such applicable Indemnified Party shall be entitled to
participate in any such defense with separate counsel at the expense of the
Indemnifying Party if (i) so requested by the Indemnifying Party to participate
or (ii) in the reasonable opinion of counsel to the applicable Indemnified
Party, a conflict or potential conflict exists between the applicable
Indemnified Party and the Indemnifying Party that would make such separate
representation advisable; provided, further, that the Indemnifying Party shall
not be required to pay for more than one (1) such counsel for all Indemnified
Parties in connection with any Third-Party Claim.

(c) If the Indemnifying Party chooses to defend or prosecute a Third-Party
Claim, the Indemnified Party shall (and shall cause the applicable Indemnified
Parties to) cooperate in the defense or prosecution thereof. If the Indemnifying
Party assumes the defense of a Third-Party Claim, the other Party shall (and
shall cause the applicable Indemnified Parties to) agree to any settlement,
compromise or discharge of a Third-Party Claim that the Indemnifying Party may
recommend and that (i) involves only money damages, (ii) by its terms obligates
the Indemnifying Party (or its Affiliates) to pay the full amount of the
Liability in connection with such Third-Party Claim, (iii) does not require any
payment or other action by, or impose any obligation or restriction on, any
Indemnified Party, and (iv) releases all Indemnified Parties in connection with
such Third-Party Claim, and in all other cases the Indemnifying Party shall not
admit any liability with respect to, or settle, compromise or discharge, such
Third-Party Claim without the Indemnified Party’s prior written consent (which
shall not be unreasonably withheld or delayed) provided however that in no event
shall Purchaser agree to any settlement, compromise or discharge of any
Third-Party Claim brought pursuant to Section 7.2(b)(v), or that imposes any
obligation or restriction on any Seller Indemnified Party with respect to the
Licensed Intellectual Property, without the prior written consent of Seller. If
the Indemnifying Party elects not to assume the defense of a Third-Party Claim,
the applicable Indemnified Parties shall not admit any Liability with respect
to, or settle, compromise or discharge, such Third-Party Claim without the
Indemnifying Party’s prior written consent (which shall not be unreasonably
withheld or delayed).

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

32



--------------------------------------------------------------------------------

(d) In the event any Indemnified Party should have a claim against any
Indemnifying Party under this Article 7 that does not involve a Third-Party
Claim, the Indemnified Party shall deliver notice of such claim to the
Indemnifying Party promptly following the Indemnified Party becoming aware of
the same. The failure by any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any Liability that it may
have to such Indemnified Party under this Article 7, except to the extent that
the Indemnifying Party has been actually and materially prejudiced by such
failure.

(e) The Indemnified Party shall take, and shall cause its respective Affiliates
to take, all reasonable steps to mitigate or otherwise minimize any Losses that
form the basis of a claim for indemnification under this Article 7.

(f) An Indemnifying Party making any indemnification payment under this Article
7 shall be subrogated to all rights of the applicable Indemnified Party in
respect of any Losses indemnified by such party.

(g) For the avoidance of doubt, the Indemnified Party shall notify the
Indemnifying Party with respect to any claim as to which indemnification is
sought hereunder even though the amount thereof plus the amount of other claims
previously notified by the Indemnified Party in aggregate is less than the
Threshold Amount.

7.4. Indemnification Limitations.

(a) Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Seller be liable for indemnification pursuant to Section 7.2(a)(i)
unless and until the aggregate amount of all Losses with respect to
Section 7.2(a)(i) that are imposed on or incurred by the Purchaser Indemnified
Parties exceeds One Hundred Fifty Thousand Dollars ($150,000.00) (the “Threshold
Amount”), in which case the Purchaser Indemnified Parties shall be entitled to
indemnification for all Losses in excess of the Threshold Amount; provided,
however, that the limitation set forth in this sentence shall not apply with
respect to any claim for indemnification in respect of any breach of
Sections 4.1 (Corporate Status) and 4.2 (Authority) (each, a “Seller Fundamental
Representation and Warranty”). Notwithstanding the foregoing, Seller shall not
be liable for indemnification with respect to any Loss by the Purchaser
Indemnified Parties hereunder of less than Two Thousand Five Hundred Dollars
($2,500.00) (each, a “De Minimis Loss”) and all such Losses shall be disregarded
and shall not be aggregated for purposes of the Threshold Amount; provided,
however, that the limitations set forth in this sentence shall not apply with
respect to any claim for indemnification in respect of any Seller Fundamental
Representation and Warranty, Liabilities arising out of or relating to warranty
or product recall claims covered under 7.2(a)(iii), or Permitted Encumbrances.

(b) Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Purchaser be liable for indemnification pursuant to
Section 7.2(b)(i) unless and

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

33



--------------------------------------------------------------------------------

until the aggregate amount of all Losses with respect to Section 7.2(b)(i) that
are imposed on or incurred by the Seller Indemnified Parties exceeds Threshold
Amount, in which case the Seller Indemnified Parties shall be entitled to
indemnification for all Losses in excess of the Threshold Amount; provided,
however, that the limitation set forth in this sentence shall not apply with
respect to any claim for indemnification in respect of any breach of Sections
5.1 (Corporate Status) and 5.2 (Authority) (each, a “Purchaser Fundamental
Representation and Warranty”). Notwithstanding the foregoing, Purchaser shall
not be liable for indemnification under Section 7.2(b)(i) with respect to any
Loss by the Seller Indemnified Parties hereunder of less than the De Minimis
Loss and all such Losses shall be disregarded and shall not be aggregated for
purposes of the Threshold Amount; provided, however, that the limitations set
forth in this sentence shall not apply with respect to any claim for
indemnification in respect of any Purchaser Fundamental Representation and
Warranty, royalty payment shortfalls or audit findings.

(c) Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Seller be required to make payments for indemnification or have any
other Liability or obligation pursuant to this Agreement in an aggregate amount
in excess of One Million Five Hundred Thousand US Dollars ($1,500,000);
provided, however, that the limitations set forth in this sentence shall not
apply with respect to any claim in respect of any Seller Fundamental
Representation and Warranty or matters relating to fraud by Seller.

(d) Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Purchaser be required to make payments for indemnification or have
any other Liability or obligation pursuant to this Agreement in an aggregate
amount in excess of Five Million US Dollars ($5,000,000); provided, however,
that the limitations set forth in this sentence shall not apply with respect to
any claim in respect of any Purchaser Fundamental Representation and Warranty,
matters relating to fraud by Purchaser, Purchaser’s failure to fulfill its
payment obligations under this Agreement or the Transition Services Agreement,
Purchaser’s obligations of indemnity under 7.2 for Assumed Contracts and
Retained Interests, or Purchaser’s material breach of the Transition Services
Agreement.

(e) In calculating amounts payable to an Indemnified Party hereunder, the amount
of any indemnified Losses shall be determined without duplication of any other
Loss for which an indemnification claim has been made or could be made under any
other representation, warranty, covenant, or agreement and shall be computed net
of (i) amounts recoverable by the Indemnified Party under indemnification
agreements or arrangements with third parties or under any insurance policy of
Seller relating to the period prior to the date hereof with respect to such
Losses (each, a “Collateral Source”), and (ii) any actual prior recovery by the
Indemnified Party from any Person with respect to such Losses. In the event of
any indemnification claim paid, Seller may, in its sole discretion, require any
Indemnified Party to grant to Seller an assignment of the right of such
Indemnified Party to assert a claim against any Collateral Source. If the amount
to be netted hereunder from any payment required under Article 7 is determined
after payment of any amount otherwise required to be paid to an Indemnified
Party under this Article 7 the Indemnified Party shall repay to the Indemnifying
Party, promptly after such determination, any amount that such Indemnifying
Party would not have had to pay pursuant to this Article 7 had such
determination been made at the time of such payment.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

34



--------------------------------------------------------------------------------

(f) Except for (i) claims arising under an allegation of breach by Purchaser of
the license provisions set forth in Section 2.1, (ii) claims arising under an
allegation of breach of the obligations by Purchaser or Seller regarding
Confidential Information set forth in Section 2.2, or (iii) claims relating to
Purchaser’s obligations of indemnity under 7.2 for Assumed Contracts and
Retained Interests and subject to the other provisions of this Section 7.4, but
notwithstanding any other provision of this Agreement, in no event shall Seller
or Purchaser be liable for any punitive damages or any special, incidental,
indirect or consequential damages of any kind or nature (including lost profits,
damages resulting from business interruption or any damages, losses that are
imposed on or incurred by any customers of Purchaser or any other third party
that does business with Purchaser, or losses arising out of the operation or use
of the Licensed Intellectual Property, including the infringement of third party
Intellectual Property rights by the Licensed Products or the use or inability to
use any Licensed Intellectual Property), or any diminution in value or losses
based upon any multiplier of earnings or any other valuation metric, regardless
of the form of action through which such damages are sought.

(g) Notwithstanding anything else contained in this Agreement to the contrary,
except in the case of fraud or with respect to any equitable remedies,
indemnification pursuant to the provisions of this Article 7 shall be the sole
and exclusive remedy of the parties with respect to any and all claims arising
out of or in connection with this Agreement and the transactions contemplated
hereby, including in respect of any misrepresentation or breach of any warranty,
covenant or other provision contained in this Agreement or in any certificate
delivered pursuant hereto. All payments made pursuant to this Article 7 shall be
deemed to be adjustments to the Purchase Price.

(h) An Indemnifying Party shall not be liable under this Article 7 for any
Losses relating to any matter to the extent that the amount of such matter is
reflected in the inventory adjustment under Section 1.5.

(i) The obligations of the Indemnifying Party to provide indemnification under
this Article 7 shall be terminated, modified or abated as appropriate to the
extent that the underlying Loss, cause of action or other claim: (i) would not
have arisen but for a voluntary act or failure to act that is carried out by or
at the express written request of, or with the express written approval or
concurrence of, or with the knowing assistance of, the Indemnified Party,
(ii) is based, in whole or in part, on the fraud, bad faith or willful
misconduct of the Indemnified Party or any of its Affiliates, (iii) is a Loss,
cause of action or claim with respect to which the Indemnified Party or any of
its Affiliates has taken action (or caused action to be taken) to accelerate the
time period in which such matter is asserted or payable or (iv) is primarily a
possible or potential Loss, cause of action or claim that the Indemnified Party
believes may be asserted rather than a Loss, cause of action or claim that has,
in fact, been filed of record against such Indemnified Party or paid or incurred
by such Indemnified Party.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

35



--------------------------------------------------------------------------------

(j) No Indemnified Party shall have a right to recover Losses hereunder in
respect of any claim if such claim would not have arisen but for a change after
the Effective Date in legislation or accounting policies or a change after the
Effective Date in interpretation of applicable Law as determined by a court or
pursuant to an administration rule making decision.

ARTICLE 8

MISCELLANEOUS

8.1. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made (a) on
the date of delivery if delivered personally, or by e-mail or facsimile, upon
confirmation of receipt or (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service, or and shall be
delivered personally sent by overnight courier or sent by e-mail, to the
applicable Party at the following addresses or numbers (or at such other address
or number for a Party as shall be specified by like notice):

if to Seller:

Honeywell International Inc.

Honeywell Intellectual Property International

115 Tabor Rd.

Morris Plains, NJ 07950

Attention: Vice President of Licensing

Agreement No.: Please reference agreement number shown on the front page

with a mandatory copy to:

Honeywell International Inc.

Aerospace Licensing COE

21111 N 19th Ave, M/S 2Q38B4

Phoenix, AZ 85027

Attention: Vice President of Licensing

Agreement No.: Please reference agreement number shown on the front page

if to Purchaser:

AstroNova, Inc.

600 East Greenwich Avenue

West Warwick, RI 02893

United States of America

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

36



--------------------------------------------------------------------------------

with a mandatory copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, MA 02210

Attention:  Peter M. Rosenblum

E-mail:      PMR@foleyhoag.com

Fax:                (617) 832-7000

8.2. Certain Definitions; Interpretation. For purposes of this Agreement, the
following terms shall have the following meanings:

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the first mentioned Person; provided that ownership, directly or
indirectly, of at least 10% of the voting equity interests of a Person shall be
deemed to constitute “Control” of such Person.

“Bill of Sale” means the bill of sale, assignment and assumption agreement in
substantially the form attached hereto as Exhibit A.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” shall mean any contract, agreement, lease, license, sales order,
purchase order, indenture, note, bond, loan, instrument, lease, commitment or
other arrangement or agreement that is binding on any Person or any part of its
property under applicable Law.

“Control” (including the terms “Controlled,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of stock, as trustee or executor, by contract or credit
arrangement or otherwise.

“Encumbrance” means any mortgage, lien, pledge, option, security interest,
financing statement or other similar encumbrance whether or not of record.

“Excluded Liabilities” means any and all of the following Liabilities that arise
prior to the Effective Date (i) under any employee plans or relating to payroll,
workers’ compensation, unemployment benefits, pension benefits, employee stock
option or profit sharing plans, health care plans, retention, severance, or
change in control or benefits or any other employee plans or benefits of any
kind for any employee or former employees or individuals who were at any time
associated with the Licensed Product Line (whether or not they were employees or
former employees), (ii) (A) relating to any federal, state, foreign or local
Taxes for any pre-closing tax period, including any Taxes that are incurred in
respect of or measured by (x) the sale of goods or services, (y) the income
earned or realized on or prior to the Effective Date, or (z) any gain and/or
income from the sale of the Purchased Assets or the transactions contemplated by
this Agreement and/or the Transaction Documents), and (B) for or relating to any
federal, state, foreign or local Tax Returns required to be filed with regard to
the Tax liabilities described in clause (A) above, (including without
limitation, any liabilities for or

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

37



--------------------------------------------------------------------------------

relating to the failure of any such Tax Returns (x) to be timely filed, (y) to
be complete and accurate, or (z) to comply with all applicable Laws, (iii) under
any obligations under Permitted Encumbrances related to the Licensed Product
Line for the period prior to the Effective Date, (iv) relating to the use of or
operations in any real property, building or other facility owned, leased or
used by Seller associated with the Licensed Product Line, or (v) any payables of
Seller, except for open purchase orders as set forth in Schedule 1.3(f) or any
accrued expenses of Seller.

“Exclusive Licensed Field” means the Boeing 737 and Airbus A320 aircraft
families.

“Governmental Authority” means any foreign or United States federal, state or
local governmental, regulatory or administrative agency or any court.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Improvements” means enhancements, alterations, modifications, derivatives or
changes to any of the Licensed Products made by or on behalf of Purchaser.

“Intellectual Property” means all (i) patents and applications therefor and all
provisional applications, divisionals, reissues, re-examinations, extensions,
continuations and continuations-in-part thereof, (ii) trademarks, trade dress,
service marks, trade names, domain names, whether registered or unregistered,
and pending applications to register the same, including all renewals thereof
and all goodwill associated therewith, (iii) copyright, whether registered or
unregistered, and pending applications to register the same, renewals and
extensions in connection any such registrations, together with all translations
thereof, (iv) know-how, (v) trade secrets, and (vi) mask works, utility and
industrial models and applications therefor.

“Knowledge” (i) with respect to Seller, shall mean the actual knowledge, of the
following individuals: Anthony Horvath, Lori Murphy, Jennifer Nelson, Hans Roth,
and with respect to Section 4.9 only, Kurt Luther, and (ii) with respect to
Purchaser, shall mean the actual knowledge of the following individuals: Greg
Woods and Tom Carll.

“Law” means any law, statute, ordinance, rule or regulation of any Governmental
Authority, or any binding agreement with any Governmental Authority binding upon
a Person or its assets.

“Liability” means any liability, indebtedness, claim, loss, damage, deficiency,
obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated
or unliquidated, secured or unsecured, accrued, absolute, known or unknown, or
otherwise.

“Licensed Intellectual Property” means the Licensed Patents and the Licensed
Technology.

“Licensed Patents” means those patents and patent applications that cover
Licensed Products and/or Licensed Technology identified on Schedule 8.2(a)(i).

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

38



--------------------------------------------------------------------------------

“Licensed Products” means only those items identified on Schedule 2.1(a)(i).

“Licensed Technology” means certain knowledge and information existing within
Seller on the Effective Date, including but not limited to, data know-how,
processes, methods, procedures, protocols, techniques, designs, drawings,
specifications, manuals, testing and manufacturing protocols, customer lists,
supplier lists, repair sheets, assembly and reassembly sheets, which Seller can
grant the rights hereunder without permission of or payment to any third party,
related to the manufacture, procurement, marketing, repair, overhaul and/or
support of Licensed Products and Improvements, as set forth on Schedule
8.2(a)(ii).

“Licensed Territory” means worldwide.

“Losses” means, subject to Section 7.4, any losses, costs or expenses (including
reasonable attorneys’ fees and expenses), judgments, fines, claims, damages and
assessments.

“Made Available” means that the information referred to (i) has been actually
delivered or communicated (whether by email transmission, electronically,
including by view only access on a computer screen, or hand delivery) to
Purchaser or to its outside legal counsel or (ii) has been actually delivered or
communicated to Purchaser by certain customers of or employees engaged in the
Licensed Product Line, including by certain key functional personnel so engaged,
including personnel in the following areas: sourcing, engineering, manufacturing
and production, contracting, customer and product support, finance and
accounting, marketing, legal, and quality, in each case, at least one (1) day
prior to the execution of this Agreement.

“Non-Exclusive Licensed Field” means any other aircraft platform not included in
the Exclusive Licensed Field.

“Permit” means any permit, franchise, authorization, license or other approval
issued or granted by any Governmental Authority.

“Permitted Encumbrances” means (i) mechanics’, carriers’, workmen’s, landlord’s,
repairmen’s or other like Encumbrances arising or incurred in the ordinary
course of business for amounts not yet delinquent or which are being contested
in good faith by appropriate legal proceedings and (ii) imperfections of title,
restrictions or encumbrances, if any, which imperfections of title, restrictions
or other encumbrances do not, individually or in the aggregate, materially
impair the continued use and operation of the specific assets to which they
relate.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, entity or group.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

39



--------------------------------------------------------------------------------

“Pre-Existing Agreements” means all license, distribution, component repair, and
similar agreements between Seller and any third party in effect prior to the
Effective Date pursuant to which Seller has granted to such third party a
license or distribution right to the Licensed Products in the Exclusive Licensed
Field, which agreements are set forth on Schedule 8.2(a)(iii).

“Purchaser Material Adverse Effect” means any material adverse change in or
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

“Seller Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a material adverse effect on the Purchased Assets and Licensed Products
taken as a whole.

“Senior Management Committee” means a committee comprised of four (4) members,
with two (2) members being appointed by Seller and two (2) members being
appointed by Purchaser. The initial members appointed by Seller shall be Michael
Edmonds and Jennifer Nelson; the initial members appointed by Purchaser shall be
Greg Woods and Tom Carll. Either Seller or Purchaser may change any of its
representatives on the Senior Management Committee at any time with written
notice to the other Party.

“Tax Return” shall mean any report, return or similar filing (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return, or declaration of
estimated Taxes.

“Taxes” shall mean any and all domestic or foreign, federal, state, local or
other taxes of any kind (together with any and all interest, penalties,
additional to tax and additional amounts imposed with respect thereto) imposed
by any Governmental Authority, including taxes with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, employment, unemployment, social security, unclaimed property,
payroll, customs duties, transfer, license, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added.

“Transaction Documents” means this Agreement, the Bill of Sale and the
Transition Services Agreement.

“Transition Services Agreement” means the transition services agreement in
substantially the form attached hereto as Exhibit B.

8.3. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, Seller and Purchaser shall
negotiate in good faith to modify this Agreement so as to affect their original
intent as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the maximum extent possible.

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

40



--------------------------------------------------------------------------------

8.4. Entire Agreement; No Third-Party Beneficiaries. This Agreement, including
all exhibits and schedules attached hereto, the Transaction Documents and the
Confidentiality Agreement, constitute the entire agreement and supersede any and
all other prior agreements and undertakings, both written and oral, among the
parties hereto, or any of them, with respect to the subject matter hereof,
provided, however, that in the event of any conflict between the provisions of
this Agreement and the Transition Services Agreement, such conflict shall be
resolved by giving precedence to this Agreement (including all attachments,
exhibits or schedules). Furthermore, this Agreement does not, and is not
intended to, confer upon any Person (other than the Purchaser Indemnified
Parties or Seller Indemnified Parties pursuant to Article 7) any rights or
remedies hereunder.

8.5. Amendment; Waiver. This Agreement may be amended only in a writing signed
by the Parties hereto. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive either
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.

8.6. Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives and successors. Notwithstanding the foregoing, this Agreement
shall not be assigned by any Party hereto by operation of Law or otherwise
without the express written consent of each other Party, such consent not to be
unreasonably withheld; provided, however the Agreement may be assigned by
Purchaser in connection with the sale of its product line, division or business
unit related to the Licensed Products or the merger or other sale of Purchaser.

8.7. Governing Law. Any and all claims, disputes or controversies in any way
arising out of or relating to (a) this Agreement, (b) any breach, termination or
validity of this Agreement, (c) the transactions contemplated hereby or (d) any
discussions or communications relating in any way to this Agreement or
transactions contemplated hereby (the “Transaction Matters”), and the existence
or validity of any and all defenses to such claims, disputes or controversies,
shall be governed and resolved exclusively by the Laws of the State of New York,
notwithstanding the existence of any conflict of Laws principles that otherwise
would dictate the application of any other state’s Law. Each Party irrevocably
and unconditionally waives any right to object to the application of New York
Law or argue against its applicability to any of the matters referenced in the
immediately preceding sentence.

8.8. Dispute Resolution; Mediation; Jurisdiction.

(a) In the event of any dispute, controversy, or claim in any way arising out of
or relating to the Transaction Matters (a “Dispute”), upon the written notice of
either Party hereto, the Senior Management Committee shall attempt to negotiate
a resolution of the Dispute. If the Senior Management Committee is unable for
any reason to resolve a Dispute within thirty

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

41



--------------------------------------------------------------------------------

(30) days after the receipt of such notice the Dispute shall be submitted to
mediation in accordance with Section 8.8(b) hereof. Notwithstanding the
foregoing, if any Dispute, or any response to a Dispute, involves or relates to
any Licensed Intellectual Property or a breach of Article 2 (an “IP Dispute”),
then Seller may, in its sole discretion, elect to have such IP Dispute
adjudicated before a court of competent jurisdiction and this Dispute Resolution
section (Section 8.8) shall not be binding on either party with respect to such
IP Dispute in its entirety or related dispute, including any portions of such IP
Dispute that do not concern Intellectual Property rights.

(b) Any Dispute not resolved pursuant to Section 8.8(a) hereof shall, at the
request of either Party hereto (a “Mediation Request”), be submitted to
non-binding mediation in accordance with the then current CPR Mediation
Procedure (the “Procedure”), except as modified herein. The mediation shall be
held in New York, New York. The Parties shall have twenty (20) days from receipt
by a Party of a Mediation Request to agree on a mediator. If no mediator has
been agreed upon by the Parties within twenty (20) days of receipt by a Party
(or parties) of a Mediation Request, then any Party may request (on written
notice to the other Parties), that the CPR appoint a mediator in accordance with
the Procedure. All mediation pursuant to this clause shall be confidential and
shall be treated as compromise and settlement negotiations, and no oral or
documentary representations made by the Parties during such mediation shall be
admissible for any purpose in any subsequent proceedings. No Party hereto shall
disclose or permit the disclosure of any information about the evidence adduced
or the documents produced by the other Party in the mediation proceedings or
about the existence, contents or results of the mediation without the prior
written consent of such other Party except in the course of a judicial or
regulatory proceeding or as may be required by Law or requested by a
Governmental Authority or securities exchange. Before making any disclosure
permitted by the preceding sentence, the Party intending to make such disclosure
shall give the other Party reasonable written notice of the intended disclosure
and afford the other Party a reasonable opportunity to protect its interests. If
the Dispute has not been resolved within sixty (60) days of the appointment of a
mediator, or within ninety (90) days of receipt by a Party of a Mediation
Request (whichever occurs sooner), or within such longer period as the parties
may agree to in writing, then any Party may file an action on the Dispute in any
court having jurisdiction in accordance with Section 8.8(c).

(c) Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York
sitting in The City of New York and the courts of the United States of America
located in The City of New York for any litigation arising out of or relating to
this Agreement or the transactions contemplated hereby or any of the other
transactions contemplated hereby (and agrees not to commence any litigation
relating hereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address set forth in Section 8.1 shall be effective service of process for any
litigation brought against it in any such court. Each of the Parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement or the transactions contemplated
hereby or any of the other transactions contemplated hereby in the courts of the
State of New York sitting in The City of New York or the courts of the United
States of America located in The City of New York and

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

42



--------------------------------------------------------------------------------

hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING IN ANY WAY TO
TRANSACTION MATTERS.

8.9. Construction. The table of contents and headings of Articles and Sections
in this Agreement are provided for convenience only and shall not affect its
construction or interpretation. The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party. When a reference is made
in this Agreement to a Party or Parties, such reference is to Parties to this
Agreement, unless otherwise indicated. When a reference is made in this
Agreement to Articles, Sections, or Schedules, such reference is to an Article
or a Section of, or Schedule to, this Agreement, unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be understood to be followed by the words “without
limitation.”

8.10. Relationship of the Parties. Except as specifically provided herein,
neither Party shall act or represent or hold itself out as having authority to
act as an agent or partner of the other Party or in any way bind or commit the
other Party to any obligations or agreement. Nothing contained in this Agreement
shall be construed as creating a partnership, joint venture, agency, trust,
fiduciary relationship or other association of any kind, each Party being
individually responsible only for its obligations as set forth in this
Agreement. The parties’ respective rights and obligations hereunder shall be
limited to the contractual rights and obligations expressly set forth herein on
the terms and conditions set forth herein.

8.11. Counterparts. This Agreement and any amendment hereto may be executed
simultaneously in one or more counterparts (including by facsimile or electronic
.pdf submission and each facsimile or scanned signature shall be deemed a valid
and binding signature of the executing Party), and by the different Parties in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

[Signature Page Follows.]

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

ASTRONOVA, INC.

a Rhode Island corporation

By:   /s/ Gregory A. Woods   Name: Gregory A. Woods   Title: President & CEO

 

HONEYWELL INTERNATIONAL INC.,

a Delaware corporation

By:   /s/ Jennifer Nelson   Name: Jennifer Nelson   Title: Vice President,
Licensing

 

CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. TRIPLE ASTERISKS [***] DENOTE OMISSIONS.

 

44